

Exhibit 10.1


Execution Version


Published CUSIP Number: 29248BAC0


 
 
 
 
 



TERM LOAN AGREEMENT
DATED AS OF JULY 31, 2015
BY AND AMONG
ENABLE MIDSTREAM PARTNERS, LP,
THE LENDERS PARTIES HERETO


BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT


AND


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, AS SOLE LEAD ARRANGER AND
SOLE BOOKRUNNER
AND MIZUHO BANK, LTD.,
AS SYNDICATION AGENT AND AS DOCUMENTATION AGENT










$450,000,000
 
 
 
 
 






--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
 
Page
 
 
 
 
 
ARTICLE I.
DEFINITIONS
1
 
 
 
 
 
Section 1.1.
Certain Defined Terms
1
 
Section 1.2.
Other Definitions and Provisions
24
 
Section 1.3.
Rounding
25
 
Section 1.4.
References to Agreement and Laws
25
 
Section 1.5.
Times of Day
25
 
 
 
 
ARTICLE II.
THE CREDITS
25
 
 
 
 
 
Section 2.1.
Commitment
25
 
Section 2.2.
Repayment, Termination
25
 
Section 2.3.
Ratable Loans
26
 
Section 2.4.
Types of Advances
26
 
Section 2.5.
[Reserved]
26
 
Section 2.6.
Minimum Amount of Each Advance
26
 
Section 2.7.
Optional Prepayments
26
 
Section 2.8.
Method of Selecting Types and Interest Periods for New Advances
26
 
Section 2.9.
Conversion and Continuation of Outstanding Advances
27
 
Section 2.10.
Changes in Interest Rate, etc
28
 
Section 2.11.
Rates Applicable After Event of Default
28
 
Section 2.12.
Method of Payment
28
 
Section 2.13.
Noteless Agreement; Evidence of Indebtedness
28
 
Section 2.14.
Telephonic Notices
29
 
Section 2.15.
Interest Payment Dates; Interest
29
 
Section 2.16.
Notification of Advances, Interest Rates, Prepayments
29
 
Section 2.17.
Lending Installations
30
 
Section 2.18.
Non‑Receipt of Funds by the Agent
30
 
Section 2.19.
Replacement of Lender
30
 
Section 2.20.
[Reserved]
31
 
Section 2.21.
Extension of Scheduled Maturity Date
31
 
Section 2.22.
[Reserved]
33
 
Section 2.23.
[Reserved]
33
 
Section 2.24.
Defaulting Lender.
33
 
Section 2.25.
Obligations of Lenders.
33
 
 
 
 
 
ARTICLE III.
YIELD PROTECTION; TAXES
34
 
 
 
 
 
Section 3.1.
Yield Protection.
34
 
Section 3.2.
Changed Circumstances Affecting Eurodollar Rate Availability
35
 
Section 3.3.
Laws Affecting Eurodollar Rate Availability
36
 
Section 3.4.
Funding Indemnification
36


- i-

--------------------------------------------------------------------------------



 
Section 3.5.
Taxes
36
 
Section 3.6.
Lender Statements; Survival of Indemnity
41
 
Section 3.7.
Alternative Lending Installation
41
 
 
 
 
ARTICLE IV.
CONDITIONS PRECEDENT
41
 
 
 
 
 
 
Section 4.1.
Initial Credit Extension
41
 
Section 4.2.
Lender Approval of Conditions Precedent
43
 
Section 4.3
Each Increase of the Scheduled Maturity Date
44
 
 
 
 
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
44
 
 
 
 
 
Section 5.1.
Existence and Standing
44
 
Section 5.2.
Authorization and Validity; Enforceability
44
 
Section 5.3.
No Conflict
45
 
Section 5.4.
Government Consents
45
 
Section 5.5.
Compliance with Laws
45
 
Section 5.6.
Financial Statements.
45
 
Section 5.7.
Material Adverse Change
46
 
Section 5.8.
OFAC
46
 
Section 5.9.
Litigation
46
 
Section 5.10.
Subsidiaries
46
 
Section 5.11.
Margin Stock
47
 
Section 5.12.
ERISA
47
 
Section 5.13.
Investment Company Act
47
 
Section 5.14.
Accuracy of Information
47
 
Section 5.15.
Taxes
47
 
Section 5.16.
No Violation
48
 
 
 
 
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
48
 
 
 
 
 
Section 6.1.
Reporting
48
 
Section 6.2.
Use of Proceeds
51
 
Section 6.3.
Notice of Default
51
 
Section 6.4.
Maintenance of Existence
51
 
Section 6.5.
Taxes
51
 
Section 6.6.
Insurance
51
 
Section 6.7.
Compliance with Laws
52
 
Section 6.8.
Maintenance of Properties
52
 
Section 6.9.
Inspection; Keeping of Books and Records
52
 
Section 6.10.
Excluded Subsidiaries
52
 
 
 
 
 
ARTICLE VII.
NEGATIVE COVENANTS
53
 
 
 
 
 
Section 7.1.
Fundamental Changes
53
 
Section 7.2.
Asset Sales
53


- ii-

--------------------------------------------------------------------------------



 
Section 7.3.
Indebtedness
53
 
Section 7.4.
Liens
54
 
Section 7.5.
Affiliate Transactions
57
 
Section 7.6.
Nature of Business
58
 
Section 7.7.
Restrictive Agreements
58
 
Section 7.8.
Limitation on Amending Certain Documents
58
 
Section 7.9.
Consolidated Leverage Ratio
59
 
 
 
 
ARTICLE VIII.
EVENTS OF DEFAULT, ACCELERATION AND REMEDIES
59
 
 
 
 
 
 
Section 8.1.
Events of Default
59
 
Section 8.2.
Acceleration/Remedies
61
 
Section 8.3.
Preservation of Rights; Enforcement
62
 
 
 
 
ARTICLE IX.
GENERAL PROVISIONS
63
 
 
 
 
 
Section 9.1.
Amendments
63
 
Section 9.2.
Survival of Representations
64
 
Section 9.3.
Governmental Regulation
64
 
Section 9.4.
Headings
64
 
Section 9.5.
Entire Agreement
64
 
Section 9.6.
Several Obligations; Benefits of this Agreement
64
 
Section 9.7.
Expenses; Indemnification
65
 
Section 9.8.
Numbers of Documents
66
 
Section 9.9.
Accounting
66
 
Section 9.10.
Severability of Provisions
66
 
Section 9.11.
Nonliability; Waiver of Consequential Damages; No Advisory or Fiduciary
Responsibility
66
 
Section 9.12.
Confidentiality
67
 
Section 9.13.
Lenders Not Utilizing Plan Assets
69
 
Section 9.14.
Nonreliance
69
 
Section 9.15.
Disclosure
69
 
Section 9.16.
USA Patriot Act
69
 
Section 9.17.
Excluded Subsidiaries
69
 
Section 9.18.
Counterparts
69
 
Section 9.19.
Removal of Lender
69
 
Section 9.20.
Notices
70
 
 
 
 
 
ARTICLE X.
THE AGENT
71
 
 
 
 
 
 
Section 10.1.
Appointment and Authority
71
 
Section 10.2.
Rights as a Lender
71
 
Section 10.3.
Exculpatory Provisions
72
 
Section 10.4.
Reliance by the Agent
73
 
Section 10.5.
Delegation of Duties
73


- iii-

--------------------------------------------------------------------------------



 
Section 10.6.
Resignation of Agent
73
 
Section 10.7.
Non-Reliance on Agent and Other Lenders
75
 
Section 10.8.
No Other Duties, etc
75
 
Section 10.9.
Agent Fees
75
 
Section 10.10.
Reimbursement and Indemnification.
75
 
 
 
 
 
ARTICLE XI.
SETOFF; RATABLE PAYMENTS
76
 
 
 
 
 
Section 11.1.
Setoff
76
 
Section 11.2.
Ratable Payments
77
 
 
 
 
 
ARTICLE XII.
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
77
 
 
 
 
 
 
Section 12.1.
Successors and Assigns
77
 
Section 12.2.
Participations
78
 
Section 12.3.
Assignments
79
 
Section 12.4.
Dissemination of Information
82
 
Section 12.5.
Tax Certifications
82
 
Section 12.6.
No Liability of General Partner
82
 
 
 
 
 
ARTICLE XIII.
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
82
 
 
 
 
 
 
Section 13.1.
CHOICE OF LAW
83
 
Section 13.2.
CONSENT TO JURISDICTION
83
 
Section 13.3.
WAIVER OF JURY TRIAL
83



SCHEDULES


Commitment Schedule Pricing Schedule
Schedule 5.7    –    Material Adverse Change
Schedule 5.9    –    Litigation
Schedule 5.10    –    Subsidiaries
Schedule 7.3    –    Indebtedness
Schedule 7.4    –    Liens
Schedule 7.5    –    Affiliate Transactions


EXHIBITS


Exhibit A    –    Form of Assignment and Assumption Agreement
Exhibit B    –    Form of Promissory Note
Exhibit C-1    –    Form of U.S. Tax Compliance Certificate (Lender; Not
Partnership)

- iv-

--------------------------------------------------------------------------------



Exhibit C-2    –    Form of U.S. Tax Compliance Certificate (Participant; Not
Partnership) Exhibit C-3    –    Form of U.S. Tax Compliance Certificate
(Participant; Partnership)
Exhibit C-4    –    Form of U.S. Tax Compliance Certificate (Lender;
Partnership)
Exhibit D    –    Form of Compliance Certificate
Exhibit E    –    Form of Conversion/Continuation Notice











- v-

--------------------------------------------------------------------------------



TERM LOAN AGREEMENT


This TERM LOAN AGREEMENT, dated as of July 31, 2015, is by and among Enable
Midstream Partners, LP, a Delaware limited partnership, together with its
successors, (the “Borrower”), the lenders from time to time party hereto (the
“Lenders”), Bank of America, N.A., as Agent, Mizuho Bank, Ltd., as Syndication
Agent and as Documentation Agent.


PRELIMINARY STATEMENTS


WHEREAS, the Borrower has requested the Lenders to extend, and, on and subject
to the terms and conditions hereof, the Agent and the Lenders have agreed to
extend, certain term loans to the Borrower on the Closing Date (as defined
below).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:


ARTICLE I.
DEFINITIONS


Section 1.1.    Certain Defined Terms. As used in this Agreement:


“Accounting Changes” is defined in the term “GAAP”.


“Accredited Institutional Investor” means (a) any “bank” as defined in Section
3(a)(2) of the Securities Act, or any savings and loan association or other
institution as defined in section 3(a)(5)(A) of the Securities Act, whether
acting in its individual or fiduciary capacity, (b) any broker or dealer
registered pursuant to section 15 of the Exchange Act of 1934, (c) any
“insurance company” as defined in section 2(a)(13) of the Securities Act, (d)
any investment company registered under the Investment Company Act of 1940, (e)
any “business development company” as defined in section 2(a)(48) of the
Investment Company Act of 1940, (f) any Small Business Investment Company
licensed by the U.S. Small Business Administration under section 301(c) or (d)
of the Small Business Investment Act of 1958, (g) any plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, if such plan has total assets in excess of $5,000,000, (h) any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a “plan fiduciary” as
defined in section 3(21) of the Employee Retirement Income Security Act of 1974,
which is either a bank, savings and loan association, insurance company, or
registered investment adviser, (i) any private “business development company” as
defined in section 202(a)(22) of the Investment Advisers Act of 1940; or (j) any
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000.


“Acquisition Period” means a period commencing with the date on which payment of
the purchase price for a Specified Acquisition is made and ending on the earlier
of (a) the last day of the second full fiscal quarter following the fiscal
quarter in which such payment is made, and (b) the date on which the Borrower
notifies the Agent that it desires to end the Acquisition Period for



--------------------------------------------------------------------------------



such Specified Acquisition; provided, that, (i) once any Acquisition Period is
in effect, the next Acquisition Period may not commence until the termination of
such Acquisition Period then in effect and (ii) after giving effect to the
termination of such Acquisition Period in effect (and before giving effect to
any subsequent Acquisition Period), the Borrower must be in compliance with
Section 7.9 and no Default or Event of Default shall have occurred and be
continuing.


“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), as amended.


“Advance” means a borrowing hereunder, (i) made in an aggregate principal amount
equal to the Aggregate Commitment on the Closing Date by all of the Lenders or
(ii) converted or continued by the Lenders on the same date of conversion or
continuation, consisting, in either case, of Loans of the same Type and, in the
case of Eurodollar Loans, as to which the same Interest Period is in effect.


“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise; provided that no Person shall be deemed to be
an Affiliate of the Borrower or any of its Subsidiaries solely as a result of
such Person being an Affiliate of ArcLight Capital Partners, LLC or any of its
Affiliates.


“Agency Fee Letter” means the letter dated July 31, 2015 addressed to the
Borrower from the Agent and accepted and agreed to by the Borrower on July 31,
2015.


“Agent” means Bank of America, in its capacity as contractual representative of
the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Agent appointed pursuant to Article X.


“Aggregate Commitment” means at any time the aggregate of the Commitments of all
the Lenders at such time. The Aggregate Commitment on the Closing Date is Four
Hundred Fifty Million Dollars ($450,000,000).


“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposures of all the Lenders at such time.


“Agreement” means this Term Loan Agreement, as amended, restated, supplemented
or otherwise modified from time to time.


“Agreement Accounting Principles” means GAAP applied in a manner consistent with
that used in preparing the financial statements referred to in Section 5.6, as
may be modified in connection with (x) any Accounting Changes and (y) the
definition of “Capitalized Lease” set forth herein.


“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly

- 2-

--------------------------------------------------------------------------------



announced from time to time by Bank of America as its “prime rate” and (c) the
Eurodollar Rate for a one month Interest Period on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1%. Any change
in the Alternate Base Rate due to a change in the prime rate, the Federal Funds
Effective Rate or the Eurodollar Rate shall be effective from and including the
effective date of such change in the prime rate, the Federal Funds Effective
Rate or the Eurodollar Rate, respectively. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.


“Anti-Corruption Laws” means all laws, rules and regulations of the United
States, the United Nations, the United Kingdom, the European Union or any other
Governmental Authority from time to time concerning or relating to bribery,
money laundering, or corruption, including, without limitation, the UK Bribery
Act and the FCPA.


“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities.


“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Ratings-Based Pricing Grid set forth
in the Pricing Schedule.


“Approved Financial Institution” means (i) any Lender and any Affiliate of any
Lender; and (ii) (a) a commercial bank organized under the laws of the United
States or any state thereof; (b) a savings and loan association or savings bank
organized under the laws of the United States or any state thereof; (c) a
commercial bank organized under the laws of any other country or a political
subdivision thereof; provided that (1) such bank is acting through a branch or
agency located in the United States or (2) such bank is organized under the laws
of a country that is a member of the Organization for Economic Cooperation and
Development or a political subdivision of such country; and (d) any Accredited
Institutional Investor that extends credit or buys loans as its primary
business, including, but not limited to, banks, insurance companies, investment
or mutual funds and lease financing companies.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, and its
successors, in its capacity as Sole Lead Arranger and Sole Bookrunner.


“Assignment and Assumption Agreement” means an assignment agreement in the form
of Exhibit A or in such other form as may be agreed to by the Agent and the
other parties thereto.



- 3-

--------------------------------------------------------------------------------



“Authorized Officer” means any of the president, chief executive officer, chief
financial officer, treasurer, an assistant treasurer, chief accounting officer
or the controller of the General Partner (or, if at such time the Borrower has
any such officers, of the Borrower) and, other than with respect to determining
whether such Person has knowledge of any event for purposes hereof, such other
representatives of the Borrower as may be designated by any one of the foregoing
Persons with the consent of the Agent.


“Bank of America” means Bank of America, N.A., and its successors.


“Base Rate” means, for any day, a rate per annum equal to (a) the Alternate Base
Rate for such day plus (b) the Applicable Margin.


“Base Rate Advance” means an Advance which bears interest at a rate determined
by reference to the Base Rate.
    
“Base Rate Loan” means a Loan which bears interest at a rate determined by
reference to the Base Rate.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.


“Borrower Materials” is defined in Section 6.1.


“Borrowing Notice” is defined in Section 2.8.


“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any Eurodollar Loan, or for
purposes of determining the interest rate for any Base Rate Loan as to which the
interest rate is determined by reference to the Eurodollar Rate, any day that is
a Business Day described in clause (a) and that is also a day for trading by and
between banks in Dollar deposits in the London interbank market.


“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person similar rights with respect to the issuing Person.


“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles; provided, however, that for
purposes of this Agreement, unless and/or until (and then only on such terms as
shall be) otherwise agreed to by the Required Lenders and the Borrower, no
effect shall be given to any change in accounting principles requiring any past,
current

- 4-

--------------------------------------------------------------------------------



or future lease structured on terms which prior to such change in accounting
principles was or would have been characterized on the books and records of the
Borrower and/or its Subsidiaries as an operating lease to be recharacterized or
characterized as a Capitalized Lease.


“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.


“CenterPoint Energy” means CenterPoint Energy, Inc., a Texas corporation.


“Change of Control” means the occurrence of one or more of the following events:


(a)OGE and CenterPoint Energy cease to collectively own, directly or indirectly,
at least 51% of the outstanding Voting Stock of the General Partner in the
aggregate,


(b)the General Partner shall cease to be the general partner of the Borrower,


(c)the acquisition by any Person or “group” (within the meaning of Rule 13d- 5
of the Exchange Act) (other than OGE or CenterPoint Energy) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act), directly or
indirectly, of Voting Stock (or other Capital Stock convertible into such Voting
Stock) representing 49% or more of the combined voting power of all Voting Stock
of the General Partner in the aggregate, or


(d)during any period of twelve consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the General Partner
cease to be individuals who are Continuing Directors.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or any
applicable foreign regulatory authority, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued and shall be referred to herein as a “Specified
Change”.


“Closing Date” means July 31, 2015.


“Closing Date SEC Reports” means, collectively, (i) the Annual Report on Form
10-K of the Borrower for the fiscal year ended December 31, 2014 and (ii) any
Current Reports on Form 8-K and Quarterly Reports on Form 10-Q filed by the
Borrower after the Annual Report on Form

- 5-

--------------------------------------------------------------------------------



10-K for the fiscal year ended December 31, 2014 for the Borrower but, in each
case, prior to the Closing Date.


“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.


“Commercial Operation Date” means the date on which a Qualified Project is
substantially complete and commercially operable.


“Commitment” means, for each Lender, such Lender’s obligation to make a Loan to
the Borrower on the Closing Date in the principal amount set forth on the
Commitment Schedule opposite such Lender’s name; it being acknowledged that each
such Lender’s Commitment shall be deemed fully satisfied and terminated by the
funding of such Loan to the Borrower in such amount on the Closing Date as set
forth in Section 2.1.


“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Closing Date attached hereto and identified as such.


“Competitor” means (a) any competitor of the Borrower or any of its
Subsidiaries, or (b) any other company engaged in the business of selling or
distributing energy products; provided that this clause (b) shall not apply to
any financial institution solely as a result of such Person trading in commodity
products.


“Consolidated EBITDA” means, for any period, without duplication, with respect
to the Borrower and its Consolidated Subsidiaries (a) Consolidated Net Income
for such period plus (b) without duplication, the sum of the following to the
extent deducted in calculating Consolidated Net Income for such period: (i)
Consolidated Interest Expense for such period, (ii) tax expense (including any
federal, state, local and foreign income and similar taxes) of the Borrower and
its Consolidated Subsidiaries for such period, (iii) depreciation, amortization
and depletion expense of the Borrower and its Consolidated Subsidiaries for such
period, (iv) any non-recurring non- cash expenses or losses of the Borrower and
its Consolidated Subsidiaries, including, in any event, non-cash asset
write-downs and unrealized losses in connection with Swap Agreements, for such
period, (v) Transaction Costs incurred by the Borrower and its Subsidiaries
during such period in an aggregate amount (during all such periods) not to
exceed, in connection with the Existing Agreement, $6,000,000, and in connection
with this Agreement, $500,000, and (vi) any non-recurring cash losses during
such period minus (c) the sum of the following (i) any non- recurring non-cash
gains during such period, (ii) any non-recurring cash gains during such period
and (iii) any unrealized gains in connection with Swap Agreements for such
period, in each case to the extent included in calculating Consolidated Net
Income for such period. Additionally, for purposes of calculating Consolidated
EBITDA for any period, if during such period the Borrower or any Consolidated
Subsidiary acquired (or sold) any Person (or any interest in any Person) or all
or substantially all of the assets of any Person or a division, line of business
or other business unit of another Person, the Consolidated EBITDA attributable
to such assets or an amount equal to the percentage of ownership of the Borrower
or such Consolidated Subsidiary, as the case may be, in such Person times the
Consolidated EBITDA of such Person for such period determined on a pro forma
basis

- 6-

--------------------------------------------------------------------------------



shall be included (or excluded, as applicable) as Consolidated EBITDA for such
period as if such acquisition (or sale) occurred on the first day of such
period. Further, in connection with any Qualified Project, Consolidated EBITDA,
as used in determining the Consolidated Leverage Ratio, may be modified so as to
include Qualified Material Project EBITDA Adjustments, as provided in Section
7.9(b). Notwithstanding the foregoing, it is agreed that Consolidated EBITDA
shall not include any Excluded EBITDA or Consolidated EBITDA attributable to any
non-wholly owned entity which is not a Consolidated Subsidiary, in each case,
except to the extent of any cash distributions actually received by the Borrower
or any other Consolidated Subsidiary (other than any Excluded Subsidiary or non-
wholly owned entity which is not a Consolidated Subsidiary) from any such
Excluded Subsidiary or non-wholly owned entity which is not a Consolidated
Subsidiary.


“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of the
following (without duplication): (a) all Indebtedness (excluding contingent
obligations in respect of undrawn Letters of Credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments), including Capitalized Lease
Obligations and Off Balance Sheet Indebtedness, which is classified as
“long-term indebtedness” on the consolidated balance sheet of the Borrower and
its Subsidiaries prepared as of such date in accordance with GAAP and any
current maturities and other principal amount in respect of such Indebtedness
due within one year but which was classified as “long-term indebtedness” at the
creation thereof, including, but not limited to, any applicable Consolidated
Hedging Exposure; it being understood that Consolidated Hedging Exposure cannot
be negative for the purposes of determining Consolidated Funded Indebtedness,
(b) Indebtedness for borrowed money of the Borrower and its Subsidiaries
outstanding under a revolving credit or similar agreement (excluding contingent
obligations in respect of undrawn Letters of Credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments), notwithstanding the fact that
any such borrowing is made within one year of the expiration of such agreement,
(c) all drawn and owing reimbursement obligations outstanding under Letters of
Credit, bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) without duplication, all guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (c) above of Persons
other than the Borrower or any Subsidiary and (e) all Indebtedness of the types
referred to in clauses (a) through (c) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a Subsidiary is a general partner or a joint
venture partner, in each case to the extent such Person is legally liable
therefor by contract, by application of applicable laws, or as a result of such
Person’s ownership interest in or other relationship with such entity, unless
such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary. Notwithstanding the foregoing, it is agreed that (i) “Consolidated
Funded Indebtedness” shall not include the obligations of the Borrower or its
Subsidiaries under any Hybrid Equity Securities, Mandatorily Convertible
Securities or Equity Preferred Securities but only to the extent the aggregate
amount of such Hybrid Equity Securities, Mandatorily Convertible Securities and
Equity Preferred Securities are less than or equal to 20% of total consolidated
capitalization of the Borrower and its Subsidiaries, as determined in accordance
with GAAP (and then only to the extent in excess of such amount), (ii) for the
purpose of determining “Consolidated Funded Indebtedness,” any particular
Indebtedness will be excluded if and to the extent that the necessary funds for
the payment, redemption or satisfaction of that Indebtedness (including, to the
extent applicable, any associated prepayment penalties, fees or payments and
such

- 7-

--------------------------------------------------------------------------------



other amounts required in connection therewith) have been irrevocably deposited
with the proper depositary in trust and (iii) Consolidated Funded Indebtedness
shall not include Non-Recourse Indebtedness of Excluded Subsidiaries.


“Consolidated Hedging Exposure” means, at any time with respect to all
applicable Swap Agreements to which the Borrower and its Subsidiaries are
counterparties, the aggregate consolidated net exposure of the Borrower and the
Subsidiaries under all such agreements on a marked to market basis in accordance
with GAAP.


“Consolidated Interest Expense” means, for any period with respect to the
Borrower and its Consolidated Subsidiaries on a consolidated basis, all interest
(including for purposes hereof, the interest component, if any, of any
Capitalized Lease, any upfront, arranger, agency and commitment fees and Letter
of Credit fronting fees and other interest, fees and expenses paid pursuant
hereto or under or in connection herewith and/or pursuant to or under or in
connection with the Existing Credit Agreement and the other instruments,
documents and agreements executed and/or delivered in connection therewith) paid
or accrued during such period in accordance with GAAP.


"Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter of
the Borrower, the ratio of (i) Consolidated Funded Indebtedness on such date to
(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending on such date.


“Consolidated Net Income” means, for any period, for the Borrower and its
Consolidated Subsidiaries on a consolidated basis, the net income of the
Borrower and its Consolidated Subsidiaries (excluding extraordinary gains and
extraordinary losses) for that period, as determined in accordance with GAAP.


“Consolidated Subsidiary” means, for any Person, at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date; unless otherwise specified “Consolidated Subsidiary” means a
Consolidated Subsidiary of the Borrower.


“Consolidated Net Tangible Assets” means, as of any date of determination, (a)
the Consolidated Tangible Assets, minus (b) current liabilities of the Borrower
and its Consolidated Subsidiaries (other than Excluded Subsidiaries) (excluding
(i) any current liabilities that are extendable or renewable at the option of
the obligor thereon to a time more than 12 months after the time as of which the
amount thereof is being computed, and (ii) current maturities of long- term
debt), all as set forth, or on a pro forma basis would be set forth, on the
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
(other than Excluded Subsidiaries) for the most recently completed fiscal
quarter or year, as applicable, prepared in accordance with GAAP.
    
“Consolidated Tangible Assets” means, as of any date of determination, the total
amount of consolidated assets of the Borrower and its Consolidated Subsidiaries
(other than Excluded Subsidiaries) minus: the value (net of any applicable
reserves and accumulated amortization) of all goodwill, trade names, trademarks,
patents and other like intangible assets, all as set forth, or on a pro forma
basis would be set forth, on the consolidated balance sheet of the Borrower and
its

- 8-

--------------------------------------------------------------------------------



Consolidated Subsidiaries (other than Excluded Subsidiaries) for the most
recently completed fiscal quarter or year, as applicable, prepared in accordance
with GAAP.


“Continuing Director” means, with respect to any period, and with respect to any
Person, (a) any individual who was a member of the board of directors or other
equivalent governing body (a “director”) of such Person on the first day of such
period and (b) each other director if such director’s nomination or appointment
as a director is recommended by (x) a majority of the then Continuing Directors
or (y) OGE or CenterPoint Energy, directly or indirectly.


“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.


“Conversion/Continuation Notice” is defined in Section 2.9.


“Credit Extension” means the making of the Loans on the Closing Date in an
aggregate principal amount equal to the Aggregate Commitment.


“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.


“Debtor Relief Plan” is defined in Section 12.3.


“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.


“Default Rate” means, with respect to any overdue amount owed hereunder, a rate
per annum equal to (a) in the case of overdue principal with respect to any
Loan, the sum of the interest rate in effect at such time with respect to such
Loan under Section 2.15, plus 2%; provided that in the case of overdue principal
with respect to any Eurodollar Loan, after the end of the Interest Period with
respect to such Loan, the Default Rate shall equal the rate set forth in clause
(b) below and (b) in the case of overdue interest with respect to any Loan or
other amounts payable hereunder, the sum of the interest rate per annum in
effect at such time with respect to Base Rate Loans, plus 2%.


“Defaulting Lender” means, subject to Section 2.24(b), (a) any Lender that has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent or any other Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due, (b) any Lender that has
notified the Borrower or the Agent in writing that it does not intend to

- 9-

--------------------------------------------------------------------------------



comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) any
Lender that has failed, within three (3) Business Days after written request by
the Agent or the Borrower, to confirm in writing to the Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Agent and the Borrower), or
(d) any Lender with respect to which a Lender Insolvency Event has occurred and
is continuing with respect to such Lender or its Parent Company; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.24(b)) upon
delivery of written notice from the Agent of such determination to the Borrower
and each Lender.


“Designated Rating” is defined on the Pricing Schedule.


“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Agent and the Lenders on or prior to the Closing Date, and (b) any other Person
that is a Competitor of the Borrower or any of its Subsidiaries, which Person
has been designated by the Borrower as a “Disqualified Institution” by written
notice to the Agent and the Lenders (including by posting such notice to the
Platform) not less than 5 Business Days prior to such date; provided that
“Disqualified Institutions” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Agent from time to time.


“Documentation Agent” means Mizuho Bank, Ltd., its capacity as Documentation
Agent hereunder.


“Dollar” and “$” means dollars in the lawful currency of the United States of
America.


"DQ List” is defined in Section 6.1.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 12.3(e) and 12.3(f) (subject to such consents, if any,
as may be required under Section 12.3(b)).


“Environmental Laws” means any and all Applicable Laws relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or

- 10-

--------------------------------------------------------------------------------



releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (d) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.


“Equity Preferred Securities” means any securities, however denominated, (a)
issued by the Borrower or any Consolidated Subsidiary of the Borrower, (b) that
are not, or the underlying securities, if any, of which are not, subject to
mandatory redemption or maturity prior to 91 days after the Scheduled Maturity
Date, and (c) the terms of which permit the deferral of interest or
distributions thereon to a date occurring after the 91st day after the Scheduled
Maturity Date.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations issued thereunder.


“ERISA Event” means (a) any Reportable Event with respect to a Plan; (b) the
incurrence by the Borrower or member of the Controlled Group of any liability
under Title IV of ERISA with respect to the termination of any Plan; (c) the
receipt by the Borrower or member of the Controlled Group from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or to appoint a trustee to administer any Plan; (d) the Borrower or member of
the Controlled Group incurring any liability under Title IV of ERISA with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (e) the receipt by the Borrower or member of the Controlled Group of
any notice concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent within the meaning
of Section 4245 of ERISA or in reorganization, within the meaning of Section
4241 of ERISA.


“Eurodollar Advance” means an Advance (other than a Base Rate Advance as to
which the interest rate is determined by reference to the Eurodollar Rate) which
bears interest at a rate determined by reference to the Eurodollar Rate.
    
“Eurodollar Loan” means a Loan (other than a Base Rate Loan as to which the
interest rate is determined by reference to the Eurodollar Rate) which bears
interest at a rate determined by reference to the Eurodollar Rate.


“Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising the same Advance, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which rate is
approved by the Agent, determined by reference to the ICE Benchmark
Administration (“ICE”) (or the successor thereto), as published on the
applicable Reuters screen page (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time
and that has been nominated by ICE or its successor as an authorized information
vendor for the purpose of displaying such rates) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for deposits in Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period (but if such rate is less
than zero, such rate shall be deemed to be zero for purposes of this Agreement);
provided that to the extent a comparable or successor rate is approved by the
Agent in connection with any rate set forth in this definition, the approved

- 11-

--------------------------------------------------------------------------------



rate shall be applied in a manner consistent with market practice; provided,
further that to the extent such market practice is not administratively feasible
for the Agent, such approved rate shall be applied in a manner as otherwise
reasonably determined by the Agent.


“Event of Default” is defined in Section 8.1.


“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time.


“Excluded EBITDA” means any portion of Consolidated EBITDA attributable to an
Excluded Subsidiary.


“Excluded Subsidiary” means any Subsidiary of the Borrower that is designated by
the Borrower as an “Excluded Subsidiary” in accordance with Section 9.17 as long
as (a) such Excluded Subsidiary has no Indebtedness that is recourse to the
Borrower or any Non-Excluded Subsidiary and (b) any Indebtedness for borrowed
money incurred by such Excluded Subsidiary is used solely to acquire, construct,
develop or operate assets and related businesses; provided that the aggregate
amount of assets owned by all Excluded Subsidiaries cannot exceed 15% of the
total consolidated assets of the Borrower and its Consolidated Subsidiaries, as
determined by the most recent balance sheet delivered by the Borrower pursuant
to Section 6.1.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, Taxes measured by the overall capital or net worth of such
Recipient and branch and profit Taxes, in each case, (i) imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable Lending Installation located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or becomes a party to this Agreement (other than
pursuant to an assignment request by the Borrower under Section 2.19) or (ii)
such Lender changes its applicable Lending Installation, except in each case to
the extent that, pursuant to Section 3.5, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
applicable Lending Installation, (c) Taxes attributable to such Recipient’s
failure to comply with Section 3.5(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.


“Existing Credit Agreement” means that certain Amended and Restated Revolving
Credit Agreement dated as of June 18, 2015 by and among the Borrower, the
lenders from time to time party thereto, the LC Issuers (as defined therein)
from time to time party thereto, Citibank, N.A., a national banking association,
as “Agent,” Bank of America, N.A. and Wells Fargo Bank, National Association, as
“Co-Syndication Agents,” and Royal Bank of Canada and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as “Co Documentation Agents.”

- 12-

--------------------------------------------------------------------------------





“Extending Lender” is defined in Section 2.21(b).


“Extension Request” is defined in Section 2.21(a).


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any law, regulation or practice adopted pursuant to any such
intergovernmental agreement.


“FCPA” means the United States Foreign Corrupt Practices Act of 1977.


“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the Federal Funds
Effective Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day for such transactions as determined by the Agent.


“Financial Officer” means the chief financial officer, chief accounting officer,
treasurer, an assistant treasurer or the controller of the General Partner (or,
if at such time the Borrower has any such officers, of the Borrower).


“Fitch” means Fitch Ratings and any successor thereto.


“Foreign Lender” means a Lender which is not a U.S. Person.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“GAAP” means, subject to the limitations thereon set forth in the definition of
“Capitalized Lease” set forth above, generally accepted accounting principles in
effect from time to time; provided that in the event that any “Accounting
Change” (as defined below) shall occur and such change would otherwise result in
a change in the method of calculation of financial covenants, standards or terms
in this Agreement, then unless and until the Borrower, the Agent and the
Required Lenders mutually agree to adjustments to the terms hereof to reflect
any such Accounting Change, all financial covenants (including such covenants
contained in Section 7.9(a), standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred.    “Accounting Changes” refers to changes in accounting principles
required or permitted by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American

- 13-

--------------------------------------------------------------------------------



Institute of Certified Public Accountants or, if applicable, the SEC and shall
include the adoption or implementation of International Financial Reporting
Standards or changes in lease accounting.


“General Partner” means Enable GP, LLC, a Delaware limited liability company,
and its successors.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Hybrid Equity Securities” means any securities issued by the Borrower, any
Subsidiary or a financing vehicle of the Borrower or any Subsidiary that (a) are
classified as possessing a minimum of “minimal equity content” by S&P, Basket B
equity credit by Moody’s, and 25% equity credit by Fitch and (b) require no
repayments or prepayments and no mandatory redemptions or repurchases, in each
case, prior to the date that is 91 days after the Scheduled Maturity Date.


“Indebtedness” of any Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable and trade payables incurred in the ordinary
course of business), (c) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired, (d) all Capitalized Lease Obligations in accordance with Agreement
Accounting Principles, (e) all reimbursement obligations, contingent or
otherwise, outstanding under Letters of Credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (f) unless otherwise cash
collateralized, Consolidated Hedging Exposure, (g) indebtedness of the type
described in clauses (a) through (f) above secured by any Lien on property or
assets of such Person, whether or not assumed (but in any event if such
indebtedness is not assumed or guaranteed, the amount constituting Indebtedness
under this clause shall not exceed the fair market value of the property or
asset subject to such security interest), (h) all direct guarantees of
Indebtedness referred to in clauses (a) through (f) above of another Person, (i)
all mandatory obligations to redeem or repurchase of Capital Stock (other than
Hybrid Equity Securities, Mandatorily Convertible Securities and Equity
Preferred Securities) prior to one year after the Scheduled Maturity Date and
(j) all Off Balance Sheet Indebtedness of such Person. For the purpose of
determining “Indebtedness,” any particular Indebtedness will be excluded if and
to the extent that the necessary funds for the payment, redemption or
satisfaction of that Indebtedness (including, to the extent applicable, any
associated prepayment penalties, fees or payments and such other amounts
required in connection therewith) have been irrevocably deposited with the
proper depositary in trust.


“Indemnified Costs” is defined in Section 10.10.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.



- 14-

--------------------------------------------------------------------------------



“Indemnitee” is defined in Section 9.7(b).


“Information” is defined in Section 5.14(a).


“Initial Financial Statements” means (a) the audited financial statements of the
Borrower as of December 31, 2014 for the fiscal year ending on such date, and
(b) the unaudited financial statements of the Borrower as of March 31, 2015 for
the fiscal quarter ending on such date.


“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months (or twelve months if requested by the Borrower and
agreed to by each of the Lenders), commencing on a Business Day selected by the
Borrower pursuant to this Agreement and ending on (but excluding) the day which
corresponds numerically to such date in the calendar month that is one, two,
three or six months (or such other period as shall be agreed upon by all of the
Lenders) thereafter; provided that (a) if there is no such numerically
corresponding day in such first, second, third or sixth succeeding month or such
other succeeding period, such Interest Period shall end on the last Business Day
of such first, second, third or sixth succeeding month or such other succeeding
period and (b) no Interest Period shall extend beyond the Scheduled Maturity
Date. If an Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next succeeding Business Day;
provided, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.


“Lenders” has the meaning assigned thereto in the introductory paragraph hereto.


“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.


“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on the administrative information sheets provided to
the Agent in connection herewith or otherwise selected by such Lender or the
Agent pursuant to Section 2.17.


“Letter of Credit” of a Person, means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or is otherwise liable for the payment of amounts which may
become due thereunder.


“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).



- 15-

--------------------------------------------------------------------------------



“Loan” means, with respect to a Lender, such Lender’s term loan made pursuant to
its commitment to lend set forth in Section 2.1 hereof (or any conversion or
continuation thereof).


“Loan Documents” means this Agreement, the Notes, the Agency Fee Letter and all
other documents, instruments, notes and agreements executed and delivered by the
Borrower in connection therewith or contemplated thereby which the Agent and the
Borrower designate in writing as a “Loan Document”.


“Mandatorily Convertible Securities” means mandatorily convertible equity-linked
securities issued by the Borrower or any Subsidiary, so long as the terms of
such securities require no repayments or prepayments of principal and no
mandatory redemptions or repurchases, in each case, prior to at least 91 days
after the Scheduled Maturity Date.


“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), or operations of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform its
obligations under the Loan Documents, or (c) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Agent or the Lenders
thereunder.


“Material Indebtedness” means Indebtedness of the Borrower and/or its Material
Subsidiaries (other than (i) Indebtedness among the Borrower and/or its
Subsidiaries and (ii) Non-Recourse Indebtedness) in an outstanding principal
amount of $100,000,000 or more in the aggregate (or the equivalent thereof in
any currency other than Dollars).


“Material Subsidiary” means (a) for the purposes of determining what constitutes
an “Event of Default” under Sections 8.1(e), (f), (g), (h), (i), (k) and (l) a
Subsidiary of the Borrower (other than an Excluded Subsidiary) whose total
assets, as of any date of determination, as determined in accordance with GAAP,
represent at least 10% of the total assets of the Borrower and its Subsidiaries,
as of such date of determination, on a consolidated basis as determined in
accordance with GAAP, and (b) for all other purposes a “Material Subsidiary”
shall be a Subsidiary of the Borrower whose total assets, as determined in
accordance with GAAP, represent at least 10% of the total assets of the Borrower
and its Consolidated Subsidiaries on a consolidated basis, as determined in
accordance with GAAP for the Borrower’s most recently completed fiscal year and
identified in the certificate most recently delivered pursuant to Section
6.1(d).


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means a multiemployer plan, as defined in Section 3(37) or
Section 4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which
the Borrower or any member of the Controlled Group is obligated to make
contributions or has been obligated to make contributions during the last six
years.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders or
all Lenders and (b) has been approved by the Required Lenders.



- 16-

--------------------------------------------------------------------------------



“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non Extending Lender” is defined in Section 2.21.


“Non-Excluded Subsidiary” means any Subsidiary that is not an Excluded
Subsidiary.


“Non-Recourse Indebtedness” means (i) Indebtedness of any Excluded Subsidiary as
to which (a) neither the Borrower nor any Non-Excluded Subsidiary provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness), (b) neither the Borrower nor any
Non-Excluded Subsidiary is directly or indirectly liable as a guarantor or
otherwise, (c) neither the Borrower nor any Non-Excluded Subsidiary is the
lender or other type of creditor, or (d) the relevant legal documents do not
provide that the lenders or other type of creditors with respect thereto will
have any recourse to the stock or assets of the Borrower or any Non-Excluded
Subsidiary and (ii) a Permitted Receivables Financing.


“Note” is defined in Section 2.13(d).


“Obligations” means all Loans, advances, debts, liabilities and obligations
owing by the Borrower to the Agent, any Lender, any affiliate of the Agent or
any Lender or any Indemnitee under the provisions of Section 9.7 or any other
provisions of the Loan Documents, in each case of any kind or nature, arising
under this Agreement or any other Loan Document, whether or not evidenced by any
note, guaranty or other instrument, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, indemnification, or
in any other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired. The term includes all principal,
interest (including interest accruing after the filing of any bankruptcy or
similar petition), charges, indemnities, fees, expenses, attorneys’ fees and
disbursements, and any other sum chargeable to the Borrower or any of its
Subsidiaries under this Agreement or any other Loan Document.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Off Balance Sheet Indebtedness” means, with respect to any Person, (a) any
repurchase obligation or repurchase liability of such Person with respect to
accounts or notes receivable sold by such Person, (b) any liability of such
Person under any sale and leaseback transactions that do not create a liability
on the balance sheet of such Person, (c) any obligations under Synthetic Leases
or (d) any obligation arising with respect to any other transaction which is the
functional equivalent of borrowing but which does not constitute a liability on
the balance sheet of such Person. As used herein, “Synthetic Lease” means a
lease transaction under which the parties intend that (i) the lease will be
treated as an “operating lease” by the lessee pursuant to Statement of Financial
Accounting Standards No. 13, as amended and (ii) the lessee will be entitled to
various tax and other benefits ordinarily available to owners (as opposed to
lessees) of like property.


"OGE” means OGE Energy Corp., an Oklahoma corporation.



- 17-

--------------------------------------------------------------------------------



“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).


“Outstanding Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its Loans outstanding at such time.


“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.


“Participant” is defined in Section 12.2(a).


“Participant Register” is defined in Section 12.2(d).


“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Borrower dated as of April 16, 2014, as modified from
time to time.


“Payment Date” means the last day of each March, June, September and December
and the Scheduled Maturity Date.


“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.


“Permitted Receivables Financing” means any financing transaction or series of
financing transactions (including factoring arrangements), the obligations under
which are non-recourse to the Borrower and its Non-Excluded Subsidiaries (other
than through recourse for breaches of representations and warranties made by the
Borrower or any of the Non-Excluded Subsidiaries and such indemnities and/or
credit recourse as are consistent with a true sale or absolute transfer
characterization under current legal and accounting standards (it being assumed
that such standards are met by delivery of a legal opinion to such effect)), in
connection with which the Borrower or any Affiliate of the Borrower may sell,
convey or otherwise transfer, or grant a Lien on, accounts, payments,
receivables, accounts receivable, rights to future credits, reimbursements,
lease payments or other payments or residuals or similar rights to payment and
in each case any related assets (collectively, “Receivables Facility Assets”) to
a Person that is not the Borrower or a Non-Excluded Subsidiary (including a
Receivables Entity); provided that the aggregate principal or similar amount

- 18-

--------------------------------------------------------------------------------



of all Permitted Receivables Financings shall not exceed at any one time
outstanding 5% of Consolidated Tangible Assets.


“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.


“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Borrower or any member
of the Controlled Group may have any liability.


“Platform” is defined in Section 6.1.


“Pricing Schedule” means the Schedule setting forth the Applicable Margin which
is attached hereto and identified as such.


“Property” of a Person means any and all right, title and interest of such
Person in or to property, whether real, personal, tangible, intangible, or
mixed.


“Pro Rata Share” means, with respect to a Lender, (a) a fraction, the numerator
of which is such Lender’s Commitment at such time (in each case, as adjusted
from time to time in accordance with the provisions of this Agreement) and the
denominator of which is the Aggregate Commitment at such time, or (b) if the
Aggregate Commitment has been terminated or satisfied (including as a result of
such Lender funding its Loan), a fraction, the numerator of which is such
Lender’s Outstanding Credit Exposure at such time and the denominator of which
is the Aggregate Outstanding Credit Exposure at such time.


“Public Lender” is defined in Section 6.1.


“Purchaser” is defined in Section 12.3(a).


“Qualified Project” means the construction or expansion of any capital project
of the Borrower or any of its Consolidated Subsidiaries, the aggregate actual or
budgeted capital cost of which (in each case, including capital costs expended
by the Borrower or any such Consolidated Subsidiaries prior to the acquisition
or construction of such project) exceeds $15,000,000.


“Qualified Project EBITDA Adjustments” means, with respect to each Qualified
Project:


(a)prior to the Commercial Operation Date of a Qualified Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(based on the then-current completion percentage of such Qualified Project) of
an amount to be determined by the Borrower and approved by the Agent (such
approval not to be unreasonably withheld or delayed) as the projected
Consolidated EBITDA of the Borrower and its Consolidated Subsidiaries
attributable to such Qualified Project for the first 12-month period following
the scheduled Commercial Operation Date of such Qualified Project (such amount
to be determined based on customer contracts relating to such Qualified Project,
the creditworthiness of the other parties to

- 19-

--------------------------------------------------------------------------------



such contracts, and projected revenues from such contracts, capital costs and
expenses, scheduled Commercial Operation Date, oil and gas reserve and
production estimates, commodity price assumptions and other reasonable factors
deemed appropriate by the Agent), which may, at the Borrower’s option, be added
to actual Consolidated EBITDA for the Borrower and its Consolidated Subsidiaries
for the fiscal quarter in which construction of such Qualified Project commences
and for each fiscal quarter thereafter until the Commercial Operation Date of
such Qualified Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but net of any actual Consolidated EBITDA of the Borrower
and its Consolidated Subsidiaries attributable to such Qualified Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its actual Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, (iv) longer than 270 days but not more than 365
days, 75% and (v) longer than 365 days, 100%; and


(b)thereafter, actual Consolidated EBITDA of the Borrower and its Consolidated
Subsidiaries attributable to such Qualified Project for each full fiscal quarter
after the Commercial Operation Date, plus the amount approved by the Agent
pursuant to clause (a) above as the projected Consolidated EBITDA of Borrower
and its Consolidated Subsidiaries attributable to such Qualified Project for the
fiscal quarters constituting the balance of the four full fiscal quarter period
following such Commercial Operation Date; provided that in the event the actual
Consolidated EBITDA of the Borrower and its Consolidated Subsidiaries
attributable to such Qualified Project for any full fiscal quarter after the
Commercial Operation Date shall materially differ from the projected
Consolidated EBITDA approved by the Agent pursuant to clause (a) above for such
fiscal quarter, the projected Consolidated EBITDA of Borrower and its
Consolidated Subsidiaries attributable to such Qualified Project for any
remaining fiscal quarters included in the foregoing calculation shall be
redetermined in the same manner as set forth in clause (a) above, such amount to
be approved by the Agent (such approval not to be unreasonably withheld or
delayed), which may, at the Borrower’s option, be added to actual Consolidated
EBITDA for the Borrower and its Consolidated Subsidiaries for such fiscal
quarters.


Notwithstanding the foregoing:


(A)no such additions shall be allowed with respect to any Qualified Project
unless:


(1)not later than 30 days prior to the delivery of any certificate required by
the terms and provisions of Section 6.1(c) to the extent Qualified Project
EBITDA Adjustments are requested be made to Consolidated EBITDA in determining
compliance with Section 7.9, the Borrower shall have delivered to the Agent (i)
written pro forma projections of Consolidated EBITDA of the Borrower and its
Consolidated Subsidiaries attributable to such Qualified Project and (ii) a
certificate of the Borrower certifying that all written information provided to
the Agent for purposes of approving such pro forma projections (including
information relating to customer contracts relating to such Qualified Project,
the creditworthiness of the other parties to such contracts,

- 20-

--------------------------------------------------------------------------------



and projected revenues from such contracts, capital costs and expenses,
scheduled Commercial Operation Date, oil and gas reserve and production
estimates, commodity price assumptions) was prepared in good faith based upon
assumptions that were reasonable at the time they were made; and


(2)prior to the date such certificate is required to be delivered, the Agent
shall have approved (such approval not to be unreasonably withheld) such
projections and shall have received such other information and documentation as
the Agent may reasonably request, all in form and substance satisfactory to the
Agent; and


(B)the aggregate amount of all Qualified Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated EBITDA of the
Borrower and its Consolidated Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Qualified Project
EBITDA Adjustments).


“Rating Agency” is defined on the Pricing Schedule.


“Recipient” means (a) the Agent, (b) any Lender and/or (c) any other recipient
of any payment to be made by or on account of any Obligation of the Borrower
hereunder, as applicable.


“Receivables Entity” means any Excluded Subsidiary formed or utilized for the
special purpose of (a) effecting a Permitted Receivables Financing and (b)
engaging in activities reasonably related or incidental thereto.


“Receivables Facility Assets” is defined in the definition of “Permitted
Receivables Financing”.


“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stock (as defined therein) applicable to member banks of the
Federal Reserve System.


“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by foreign lenders for the purpose of
purchasing or carrying margin stock (as defined therein).


“Reimbursed Party” is defined in Section 9.7(a).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, representatives, agents,
managers, administrators, trustees, and advisors of such Person and of such
Person’s Affiliates.


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section

- 21-

--------------------------------------------------------------------------------



4043(a) of ERISA that it be notified within thirty (30) days of the occurrence
of such event; provided that a failure to meet the minimum funding standard of
Section 412 or 430 of the Code and of Section 302 of ERISA shall be a Reportable
Event regardless of the issuance of any such waiver of the notice requirement in
accordance with either Section 4043(a) of ERISA or Section 412(c) of the Code.


“Required Lenders” means Lenders in the aggregate having Commitments of greater
than fifty percent (50%) of the Aggregate Commitment or, if the Aggregate
Commitment has been terminated or satisfied (including as a result of such
Lenders funding their Loans), Lenders in the aggregate holding greater than
fifty percent (50%) of the Aggregate Outstanding Credit Exposure at such time,
subject (in each case) to Section 9.1(b).


“Restricted Payments” means, with respect to any Person, (a) any dividend or
other distribution, direct or indirect, on account of any shares (or equivalent)
of any class of Capital Stock of such Person, now or hereafter outstanding, (b)
any redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares (or equivalent) of any
class of Capital Stock of any such Person, now or hereafter outstanding, (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of Capital Stock of such
Person, now or hereafter outstanding, and (d) the payment by such Person of any
management, advisory or consulting fee to any other Person who is directly or
indirectly a significant partner, shareholder, owner or executive officer of
such Person; provided that this clause (d) shall not include the payment, in the
ordinary course, of any brokers, finders or similar fees as determined
appropriate by their respective governing bodies in their reasonable discretion.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw- Hill Companies, Inc, and any successor thereto.


“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly owned or controlled by, or (c) an individual
that acts on behalf of, a country or territory that is the subject or target of,
Sanctions, including without limitation, a sanctions program identified on the
list maintained by OFAC and available
at http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time, to the extent that such program administered by
OFAC is applicable to any such agency, organization or person.


“Sanctioned Person” means a person named on the list of Specially Designated
Nationals
or    Blocked    Persons    maintained    by    OFAC    available    at 
    http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as
otherwise published from time to time or any other Sanctions-related list
maintained by an applicable Governmental Authority.


“Sanctions” means any sanctions imposed, administered or enforced from time to
time by(i) the United States of America, OFAC or the U.S. Department of State,
or (ii) to the extent such sanctions do not contradict applicable legislation of
the United States of America, any other applicable Governmental Authority,
including, without limitation, those administered by, Her Majesty’s Treasury,
the United Nations, the European Union, or, in each case, any agency or

- 22-

--------------------------------------------------------------------------------



subdivision of any of the forgoing, and shall include, in each case, any
regulations, rules, and executive orders issued in connection therewith.


“Scheduled Maturity Date” means July 31, 2018, as such date may be extended with
respect to any Extending Lender pursuant to Section 2.21.


“Securities Act” means the Securities Act of 1933, as amended and in effect from
time to time.


“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.


“Specified Acquisition” means any acquisition (a) pursuant to which the Borrower
or any of its Consolidated Subsidiaries (other than an Excluded Subsidiary)
acquires (i) more than 50% of the Capital Stock in any other Person or (ii)
other Property or assets (other than acquisitions of Capital Stock of a Person,
capital expenditures and acquisitions of inventory or supplies in the ordinary
course of business) of, or of an operating division or business unit of, any
other Person, in any case, for an aggregate purchase price, which, when combined
with the aggregate purchase price for all other such acquisitions in any rolling
12-month period, is equal to or greater than $25,000,000, and (b) which is
designated by the Borrower (by written notice to the Agent) as a “Specified
Acquisition”.


“Specified Change” is defined in the term “Change in Law”.


“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other Persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.


“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 25% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 25% of the Consolidated Net Income of the Borrower and its
Consolidated Subsidiaries, in each case, as would be shown in the consolidated
financial statements of the Borrower and its Consolidated Subsidiaries as at the
end of the four fiscal quarter period ending with the fiscal quarter immediately
prior to the fiscal quarter in which such determination is made (or if financial
statements have not been delivered hereunder for that fiscal quarter which ends
such four fiscal quarter period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that quarter).


“Swap Agreement” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.



- 23-

--------------------------------------------------------------------------------



“Syndication Agent” means Mizuho Bank, Ltd., in its capacity as Syndication
Agent hereunder.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, similar fees or
similar charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.


“Trade Date” is defined in Section 12.3(a).


“Transaction Costs” means all fees (if any), costs and expenses incurred or
payable by the Borrower or any Subsidiary in connection with the negotiation,
execution and consummation of (i) this Agreement and the other Loan Documents
(including any fees payable on the Closing Date pursuant to Section 10.9) and
(ii) the Existing Agreement and the “Loan Documents” relating thereto (and as
defined in the Existing Agreement).


“Transactions” means the effectiveness of this Agreement.


“Transferee” is defined in Section 12.4.


“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurodollar Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurodollar Loan.


“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under each Single Employer Plan subject
to Title IV of ERISA exceeds the fair market value of all such Plan’s assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan for which a valuation report is available, using actuarial
assumptions for funding purposes as set forth in such report.


“UK Bribery Act” means the United Kingdom Bribery Act 2010.


“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.


“Voting Stock” means all classes of the Capital Stock (or other voting
interests) of such Person then outstanding and normally entitled to vote in the
election of directors or other governing body of such Person.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Withholding Agent” means the Borrower and the Agent.


Section 1.2.    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms

- 24-

--------------------------------------------------------------------------------



defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (h) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, and (i) in the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including”.


Section 1.3.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).


Section 1.4.    References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all amendments, restatements, extensions, supplements
and other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by the Loan Documents; and (b) references to any Applicable Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.


Section 1.5.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to New York City time.


ARTICLE II.


THE CREDITS


Section 2.1.    Commitment. Subject to the satisfaction of the conditions
precedent set forth in Section 4.1, each Lender severally agrees, on the terms
and conditions set forth in this Agreement to make a one-time Loan to the
Borrower on the Closing Date, in an aggregate outstanding amount equal to such
Lender’s Commitment. Amounts prepaid in respect of such Loans may not be
reborrowed. Each Lender’s Commitment shall be deemed fully satisfied and
terminated upon its fully funding its Loan as set forth above.


Section 2.2.    Repayment; Termination. Any outstanding Loans and other
outstanding Obligations (other than contingent indemnification obligations)
shall be repaid in full by the

- 25-

--------------------------------------------------------------------------------



Borrower on the Scheduled Maturity Date. Notwithstanding the termination of this
Agreement on the Scheduled Maturity Date, until all of the Obligations (other
than contingent indemnification obligations) shall have been fully paid and
satisfied, all of the rights and remedies under this Agreement and the other
Loan Documents shall survive. In addition, the Borrower shall make all payments
as, when and to the extent required under Section 2.21 to each Lender that does
not consent to the extension of the Scheduled Maturity Date.


Section 2.3.    Ratable Loans. Each Advance hereunder shall consist of Loans
made from the several Lenders in accordance with their Pro Rata Share.


Section 2.4.    Types of Advances. The Advances may be Base Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.8 and 2.9.


Section 2.5.    [Reserved].


Section 2.6.    Minimum Amount of Each Advance. Each Eurodollar Advance shall be
in the minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each Base Rate Advance shall be in the minimum amount of
$1,000,000 (and in multiples of $500,000 if in excess thereof); provided, that
any Base Rate Advance may be in the amount (even if less than the minimum
amounts designated above) of any remaining portion of the Loans not otherwise
allocated to Eurodollar Advances.


Section 2.7.    Optional Prepayments. The Borrower may from time to time prepay,
without penalty or premium, all outstanding Base Rate Advances, or any portion
thereof in a minimum aggregate amount of $1,000,000 or any integral multiple of
$500,000 in excess thereof (or, in any increment in the case of a repayment at
any one time of the entire principal amount the outstanding Loans or the then
outstanding Base Rate Advances hereunder), on any Business Day upon notice to
the Agent by no later than 11:00 a.m. on the date of such prepayment (or such
shorter period as may be agreed to by the Agent in its sole discretion). The
Borrower may from time to time prepay, subject to the payment of any amounts
required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Advances, or any portion thereof in a minimum aggregate amount of
$5,000,000 or any integral multiple of $1,000,000 in excess thereof (or, in any
increment in the case of a repayment at any one time of the entire principal
amount the outstanding Loans or the then outstanding Eurodollar Advances
hereunder), upon at least two (2) Business Days’ prior notice to the Agent (or
such shorter period as may be agreed by the Agent in its sole discretion). Any
repaid principal of any Loan may not be reborrowed. Each prepayment of the Loans
under this Section 2.7 shall be applied as specified by the Borrower; and each
such prepayment shall be paid to the Lenders (subject to Section 2.24(a)(ii)) in
accordance with their respective Pro Rata Shares.


Section 2.8.    Method of Selecting Types and Interest Periods for New Advances.
The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to time.
The Borrower shall give the Agent irrevocable written notice (a “Borrowing
Notice”) on the Closing Date in the case of any Base Rate Advance requested on
such date and by 11:00 a.m. two (2) Business Days before the Closing Date (or
such shorter period as may

- 26-

--------------------------------------------------------------------------------



be agreed by the Agent and the Lenders) in the case of any requested Eurodollar
Advance to be made on the Closing Date, in each case, specifying:


(a)the proposed date of such Advance, which shall be a Business Day;


(b)the aggregate amount of such Advance;


(c)the Type of Advance selected; and


(d)in the case of a Eurodollar Advance, the Interest Period applicable thereto.


On the Closing Date, each Lender (subject to the satisfaction of the applicable
conditions precedent set forth in Article IV) shall make available its Loans in
funds immediately available to the Agent at its address specified pursuant to
Section 9.20. The Agent will promptly make the funds so received from the
Lenders available to the Borrower at the Agent’s aforesaid address. If the
Borrower requests a Eurodollar Advance but fails to specify an Interest Period
therefor, such Eurodollar Advance will be deemed to have an Interest Period of
one month.


Section 2.9.    Conversion and Continuation of Outstanding Advances. Base Rate
Advances shall continue as Base Rate Advances unless and until such Base Rate
Advances are converted into Eurodollar Advances pursuant to this Section 2.9 or
are repaid in accordance with Section 2.7. Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Base Rate Advance unless (x) such Eurodollar Advance is or was
repaid in accordance with Section 2.7 or (y) the Borrower shall have given the
Agent a Conversion/Continuation Notice requesting that, at the end of such
Interest Period, such Eurodollar Advance continue as a Eurodollar Advance for
the same or another Interest Period. Subject to the terms of Section 2.6, the
Borrower may elect from time to time to convert all or any part of a Base Rate
Advance into a Eurodollar Advance. The Borrower shall give the Agent irrevocable
notice (a “Conversion/Continuation Notice”) in accordance with Section 2.14,
which, when in writing, shall be in substantially the form attached hereto as
Exhibit E, of each conversion of a Base Rate Advance into a Eurodollar Advance
or continuation of a Eurodollar Advance not later than 11:00 a.m. on the third
Business Day prior to the date of the requested conversion or continuation,
specifying:


(a)the requested date, which shall be a Business Day, of such conversion or
continuation;


(b)the aggregate amount and Type of the Advance which is to be converted or
continued; and


(c)the duration of the Interest Period applicable thereto.


If the Borrower requests a conversion to, or continuation of a Eurodollar
Advance but fails to specify an Interest Period therefor, such Eurodollar
Advance will be deemed to have an Interest Period of one month. After giving
effect to all Advances, all conversions of Advances from one Type to the other,
and all continuations of Advances as the same Type, there shall at no time be
more than ten Interest Periods in effect.



- 27-

--------------------------------------------------------------------------------



Section 2.10.    Changes in Interest Rate, etc. Each Base Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Base Rate Advance pursuant to Section 2.9, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.9, at a rate per annum equal to the Base Rate for such day. Changes
in the rate of interest on that portion of any Advance maintained as a Base Rate
Advance will take effect simultaneously with each change in the Alternate Base
Rate. Each Eurodollar Advance shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the Eurodollar Rate for such Interest Period, as determined by the Agent. No
Interest Period may end after the Scheduled Maturity Date.


Section 2.11.    Rates Applicable After Event of Default. Notwithstanding
anything to the contrary contained in Section 2.8, 2.9 or 2.10, upon the
occurrence and during the continuance of an Event of Default, the Required
Lenders may, at their option, by notice to the Borrower, declare that no Advance
may be made as, converted into or continued as a Eurodollar Advance. If all or a
portion of (a) the principal amount of any Loan, (b) any interest payable
thereon, or (c) any fee or other amount payable hereunder shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall, after giving effect to any applicable grace period therefor, bear
interest, payable from time to time on demand, at a rate per annum equal to the
Default Rate, in each case from the date such overdue amount was first due until
such amount is paid in full.


Section 2.12.    Method of Payment. All payments of the Obligations hereunder
shall be made free and clear of, and without condition or deduction for, any
defense, recoupment, setoff or counterclaim, in immediately available funds to
the Agent at the Agent’s address specified pursuant to Section 9.20, or at any
other Lending Installation of the Agent specified in writing by the Agent to the
Borrower, by noon on the date when due and shall be applied ratably (except as
otherwise specifically required hereunder) by the Agent among the Lenders. Each
payment delivered to the Agent for the account of any Lender shall be delivered
promptly by the Agent to such Lender in the same type of funds that the Agent
received at such Lender’s address specified pursuant to Section 9.20 or at any
Lending Installation specified in a notice received by the Agent from such
Lender.


Section 2.13.    Noteless Agreement; Evidence of Indebtedness.


(a)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.


(b)The Agent shall also maintain accounts in which it will record (i) the amount
of each Loan made hereunder, the Type thereof and the Interest Period (in the
case of a Eurodollar Advance) with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Agent hereunder from the Borrower and each Lender’s share thereof.



- 28-

--------------------------------------------------------------------------------



(c)The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded absent manifest error; provided, that the failure
of the Agent or any Lender to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Obligations
in accordance with their terms.


(d)Any Lender may request that its Loans be evidenced by a promissory note, in
substantially the form of Exhibit B (a “Note”). In such event, the Borrower
shall prepare, execute and deliver to such Lender such Note payable to such
Lender. Thereafter, the Loans evidenced by such Note and interest thereon shall
at all times (prior to any assignment pursuant to Section 12.3) be represented
by one or more Notes payable to the payee named therein, except to the extent
that any such Lender subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs (a)
and (b) above.


Section 2.14.    Telephonic Notices. The Borrower hereby authorizes the Lenders
and the Agent to extend, convert or continue Advances, effect selections of
Types of Advances and to transfer funds based on telephonic notices (confirmed
promptly in writing) made by any person or persons the Agent or any Lender in
good faith believes to be acting on behalf of the Borrower. The Borrower agrees
to deliver promptly to the Agent a written confirmation of each telephonic
notice, signed by an Authorized Officer. If the written confirmation differs in
any material respect from the action taken by the Agent and the Lenders, the
records of the Agent and the Lenders shall govern absent manifest error.


Section 2.15.    Interest Payment Dates; Interest. Interest accrued on each Base
Rate Advance shall be payable in arrears on each Payment Date, commencing with
the first such date to occur after the Closing Date, on any date on which the
Base Rate Advance is prepaid, whether due to acceleration or otherwise, and at
maturity. Interest accrued on each Eurodollar Advance shall be payable on the
last day of its applicable Interest Period, on any date on which the Eurodollar
Advance is prepaid, whether by acceleration or otherwise, and at maturity.
Interest accrued on each Eurodollar Advance having an Interest Period longer
than three months shall also be payable on the last day of each three-month
interval during such Interest Period. Interest on Base Rate Advances when the
Alternate Base Rate is determined by the prime rate shall be calculated for
actual days elapsed on the basis of a 365, or when appropriate 366, day year.
All other computations of interest shall be calculated for actual days elapsed
on the basis of a 360- day year. Interest shall be payable for the day an
Advance is made but not for the day of any payment on the amount paid if payment
is received prior to noon at the place of payment. If any payment of principal
of or interest on an Advance or any other amounts payable to the Agent or any
Lender hereunder shall become due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.


Section 2.16.    Notification of Advances, Interest Rates and Prepayments.
Promptly after receipt thereof, the Agent will notify each Lender of the
contents of each Borrowing Notice, Conversion/Continuation Notice and prepayment
notice received by it hereunder. The Agent will notify the Borrower and each
Lender of the interest rate applicable to each Eurodollar Advance

- 29-

--------------------------------------------------------------------------------



promptly upon determination of such interest rate and will give the Borrower and
each Lender prompt notice of each change in the Alternate Base Rate.


Section 2.17.    Lending Installations. Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending Installation.
Each Lender may, by written notice to the Agent and the Borrower in accordance
with Section 9.20, designate replacement or additional Lending Installations
through which Loans will be made by it will be issued by it and for whose
account Loan payments are to be made.


Section 2.18.    Non-Receipt of Funds by the Agent. Unless the Borrower notifies
the Agent prior to the time which it is scheduled to make payment to the Agent
of any payment due to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
the Borrower has not in fact made such payment to the Agent, the recipient of
such payment shall, on demand by the Agent, repay to the Agent the amount so
made available in immediately available funds together with interest thereon in
respect of each day from and including the date such amount is distributed to it
to, but excluding, the date the Agent recovers such amount, at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation.


Section 2.19.    Replacement of Lender. If (w) any Lender requests compensation
under Section 3.1, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.5 and, in each case, such Lender has
declined or is unable to promptly designate a different Lending Installation in
accordance with Section 3.7 which would eliminate any further claims for such
indemnity, compensation or payment, (x) any Lender is a Defaulting Lender or a
Non- Consenting Lender, (y) any Lender’s obligation to make, convert or continue
outstanding Loans or Advances as Eurodollar Loans or Eurodollar Advances has
been suspended pursuant to Section 3.3, and, in each such case, such Lender has
declined or is unable to promptly designate a different Lending Installation in
accordance with Section 3.7 which would eliminate any further suspension or (z)
in addition to the rights of the Borrower under Section 2.21, any Lender is a
Non-Extending Lender and the Required Lenders have approved the related
Extension Request, then, in each case, the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate (provided that the failure by any such Lender that is a Defaulting
Lender to execute an Assignment and Assumption Agreement shall not render such
assignment invalid), without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.3), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.1 or 3.5) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:



- 30-

--------------------------------------------------------------------------------



(a)the Borrower shall have received (i) the prior written consent of the Agent
with respect to any assignee that is not already a Lender or an affiliate of a
Lender hereunder, which consent shall not unreasonably be withheld, conditioned
or delayed, (ii) the consent of such assignee to the assignment, (iii) in the
case of any assignment resulting from a Lender becoming a Non-Consenting Lender,
the consent of the applicable assignee to the applicable amendment, waiver or
consent and (iv) in the case of an assignment resulting from a Lender becoming a
Non-Extending Lender, the consent of the applicable assignee to the applicable
Extension Request;


(b)the Agent shall have received the assignment fee specified in Section 12.3(c)
unless (i) the assignor is a Defaulting Lender, (ii) waived by the Agent or
(iii) the assignee is another Lender;


(c)such Lender shall have received payment of an amount equal to its funded and
outstanding principal balance of its Outstanding Credit Exposure, accrued
interest thereon and all other amounts payable to it hereunder and under the
other Loan Documents (including (other than with respect to any Defaulting
Lender) any amounts under Section 3.4) from the assignee (to the extent of such
outstanding principal and accrued interest) or the Borrower (in the case of all
other amounts);


(d)in the case of any such assignment resulting from (i) a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.5, such assignment will result in a reduction in such compensation or
payments thereafter or (ii) a suspension under Section 3.3, such assignment
shall be made to a Lender or Eligible Assignee which is not subject to such a
suspension; and


(e)such assignment does not conflict with Applicable Law.


A Lender shall not be required to make any such assignment if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment cease to apply.


Section 2.20.    [Reserved].


Section 2.21.    Extension of Scheduled Maturity Date.


(a)Request of Extension. No later than thirty (30) days prior to the Scheduled
Maturity Date, the Borrower shall have the option to request (such request, an
“Extension Request”) an extension of the Scheduled Maturity Date for an
additional one-year period; provided that no more than two (2) of such one-year
extensions shall be permitted hereunder. Any election by a Lender to extend the
Scheduled Maturity Date in respect of its Loans will be at such Lender’s sole
discretion and such Lender’s failure to respond to an Extension Request within
fifteen (15) Business Days from the date of delivery of such Extension Request
shall be deemed to be a refusal by such Lender to so extend its Scheduled
Maturity Date.



- 31-

--------------------------------------------------------------------------------



(b)Extension; Conditions Precedent. Subject to the Agent’s receipt of written
consents to such Extension Request from the Required Lenders (each such
consenting Lender, an “Extending Lender”), the Scheduled Maturity Date shall be
extended for an additional one-year period for each Extending Lender; provided
that (i) each non-consenting Lender (together with its successors and assigns,
each a “Non-Extending Lender”) shall be required only to maintain its Loans up
to the previously effective Scheduled Maturity Date (without giving effect to
such Extension Request), (ii) the Loans and Advances of each Extending Lender
(including the Loans and Advances of each Additional Lender (as defined below))
shall be on the same terms and conditions as the Loans and Advances of each
other Extending Lender and Additional Lender, (iii) on the date of any extension
of the Scheduled Maturity Date under this Section 2.21, the conditions set forth
in Section 4.3 shall be satisfied and (iv) the Borrower shall deliver to the
Agent a certificate dated as of the date of any extension, signed by an
Authorized Officer certifying that (A) the conditions set forth in Section 4.3
shall be satisfied and (B) attaching certified copies of resolutions of the
board of directors or other equivalent governing body of the General Partner
approving such extension.


(c)Payments to Non-Extending Lenders; Reduction of Outstanding Credit Exposure.
All Obligations and other amounts payable hereunder to each Non-Extending Lender
shall become due and payable by the Borrower on the previously effective
Scheduled Maturity Date (without giving effect to such Extension Request) or the
earlier replacement of such Non- Extending Lender pursuant to Sections 2.19 and
2.21(d). The Aggregate Outstanding Credit Exposure shall be reduced by the total
Outstanding Credit Exposures of all Non-Extending Lenders expiring on such
previously effective Scheduled Maturity Date (without giving effect to such
Extension Request) to the extent repaid by the Borrower unless and until one or
more lenders (including other Lenders) shall have agreed to assume such (or such
portion of such) Non-Extending Lender’s Outstanding Credit Exposure hereunder
with the extended Scheduled Maturity Date (in which case such portion of such
Outstanding Credit Exposure shall be reinstated pursuant to this Section). Each
Non-Extending Lender shall be required to maintain its original Outstanding
Credit Exposure up to the previously effective Scheduled Maturity Date (without
giving effect to such Extension Request) that such Non-Extending Lender had
previously agreed upon (unless and to the extent such Lender (and such Lender’s
Outstanding Credit Exposure) is replaced prior thereto pursuant to Section 2.19
and Section 2.21(d)).


(d)Replacement of Lender. The Borrower shall have the right at any time to
replace each Non-Extending Lender (i) with one or more financial institutions
(each, an “Additional Lender”) (A) that are existing Lenders (and, if any such
Additional Lender is already a Lender, its Outstanding Credit Exposure shall be
in addition to such Lender’s Outstanding Credit Exposure hereunder on such date)
or (B) that are not existing Lenders; provided that any financial institution
that is not an existing Lender (x) must be an Eligible Assignee and (y) must
become a Lender for all purposes under this Agreement pursuant to an Assignment
and Assumption Agreement and (ii) on a non-pro rata basis with any such
financial institution that is willing to grant the Extension Request, including
at a lower Outstanding Credit Exposure than such Non-Extending Lenders’
respective Outstanding Credit Exposure; provided that nothing herein shall limit
such Non-Extending Lender’s right to receive payment of all outstanding
Obligations owing to it in accordance with Section 2.19.

- 32-

--------------------------------------------------------------------------------





Section 2.22.    [Reserved].


Section 2.23.    [Reserved].


Section 2.24.    Defaulting Lenders.


(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law, such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.1(b).


(b)Defaulting Lender Cure. If the Borrower and the Agent agree in writing that a
Lender is no longer a Defaulting Lender, the Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders and take
such other actions as the Agent may determine to be necessary to cause the Loans
to be held by the Lenders in accordance with their respective Pro Rata Shares
(as determined immediately before such Lender became a Defaulting Lender but
giving effect to any interim assignments pursuant to Section 12.3 hereof since
such date), whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to payments made by
or on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non- Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.


Section 2.25.    Obligations of Lenders.


(a)Funding by Lenders; Presumption by the Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any borrowing that
such Lender will not make available to the Agent such Lender’s share of such
Advance, the Agent may assume that such Lender has made such share available on
such date in accordance with the terms hereof and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Agent, then the applicable Lender and the Borrower severally
agree to pay to the Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the Agent in connection with the foregoing and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the Agent for
the same or an overlapping period, the Agent

- 33-

--------------------------------------------------------------------------------



shall promptly remit to the Borrower the amount of such interest paid by the
Borrower for such period. If such Lender pays its share of the applicable
Advance to the Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Agent.


(b)Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and to make
payments pursuant to Section 10.10 hereunder are, in each case, several and are
not joint or joint and several. The failure of any Lender to make available its
Pro Rata Share of any Advance requested by the Borrower on the Closing Date or
to make payments pursuant to Section 10.10 shall not relieve it or any other
Lender of its obligation, if any, hereunder to make its Pro Rata Share of such
Advance available on the Closing Date or to make payments pursuant to Section
10.10, but no Lender shall be responsible for the failure of any other Lender to
make its Pro Rata Share of such Advance available on the Closing Date or to make
payments pursuant to Section 10.10 on any date required hereunder.


ARTICLE III.


YIELD PROTECTION; TAXES


Section 3.1.    Yield Protection.


(a)Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan or similar requirement against assets of, deposits with or for the account
of, or credit extended or participated in by, any Lender;


(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Other Connection Taxes, including any changes in the rates thereof) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or


(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;


and the result of any of the foregoing shall be to increase the cost to the
Agent or such other Recipient of making, converting into, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Recipient
hereunder (whether of principal, interest or any other amount) then, upon
written request of such Recipient, the Borrower shall promptly pay to such
Recipient such additional amount or amounts as will compensate such Recipient
for such additional costs incurred or reduction suffered; provided that the
Borrower shall not be required to pay any such amounts to any Recipient under
and pursuant to this Section which are

- 34-

--------------------------------------------------------------------------------



owing as a result of any Specified Change if and to the extent such Recipient is
not at such time generally assessing such costs in a similar manner to other
similarly situated borrowers with similar credit facilities.


(b)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Installation of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered; provided that the Borrower shall not be required to
pay any such amounts to any Lender under and pursuant to this Section which are
owing as a result of any Specified Change if and to the extent such Lender is
not at such time generally assessing such costs in a similar manner to other
similarly situated borrowers with similar credit facilities.


(c)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than ninety (90) days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the ninety-day period
referred to above shall be extended to include the period of retroactive effect
thereof).


Section 3.2.    Changed Circumstances Affecting Eurodollar Rate Availability. In
connection with any request for a Eurodollar Advance or a Base Rate Advance as
to which the interest rate is determined by reference to the Eurodollar Rate or
a conversion to or continuation thereof, if for any reason (a) the Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Advance, (b) the Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that reasonable and adequate means
do not exist for ascertaining the Eurodollar Rate for such Advance or (c) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the Eurodollar Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Advance
during such Interest Period, then the Agent shall promptly give notice thereof
to the Borrower and the other Lenders. Thereafter, until the Agent (upon the
instruction of the Required Lenders in the case of a circumstance described in
clause (c) above) notifies the Borrower and the other Lenders that such
circumstances no longer exist, (i) the obligation of the Lenders to make
Eurodollar Advances and the right of the Borrower to convert any Advance to or
continue any Advance as a Eurodollar Advance shall be suspended, and the
Borrower shall, at the Borrower’s option, either (A) repay in full (or cause to
be repaid in full) the then outstanding principal amount of each such Eurodollar
Advance together with accrued interest thereon (subject to Section 2.15), on the
last day of the then current Interest Period applicable to such Eurodollar
Advance; or (B) convert, without premium or penalty and without liability for
any amounts payable pursuant to Section 3.4, the then outstanding principal
amount of each such Eurodollar Advance to a Base Rate Advance as of the last day
of such Interest Period; and (ii) the Alternate Base Rate shall be calculated
without giving effect to clause (c) of such definition.

- 35-

--------------------------------------------------------------------------------





Section 3.3.    Laws Affecting Eurodollar Rate Availability. If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Installations) with any request or directive (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, shall make it unlawful or impossible for any of the Lenders
(or any of their respective Lending Installations) to honor its obligations
hereunder to make or maintain any Eurodollar Advance, such Lender shall promptly
give notice thereof to the Agent and the Agent shall promptly give notice to the
Borrower and the other Lenders. Thereafter, until the Agent notifies the
Borrower and the other Lenders that such circumstances no longer exist, (i) the
obligations of the Lenders to make Eurodollar Advances, and the right of the
Borrower to convert any Advance or continue any Advance as a Eurodollar Advance
shall be suspended and thereafter the Borrower may select only Base Rate Loans,
(ii) if any of the Lenders may not lawfully continue to maintain a Eurodollar
Advance to the end of the then current Interest Period applicable thereto, the
applicable Loan shall immediately be converted to a Base Rate Loan for the
remainder of such Interest Period and (iii) the Alternate Base Rate shall be
calculated without giving effect to clause (c) of such definition.


Section 3.4.    Funding Indemnification. If (i) any payment of a Eurodollar
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, including
pursuant to Section 9.19, (ii) a Eurodollar Advance is not made, continued or
converted on the date specified by the Borrower in a Borrowing Notice or a
Conversion/Continuation Notice for any reason other than default by the Lenders,
(iii) a Eurodollar Advance is not prepaid on the date specified by the Borrower
pursuant to Section 2.7 for any reason, or (iv) a Eurodollar Loan is assigned on
a date which is not the last day of the applicable Interest Period as a result
of a request by the Borrower pursuant to Section 2.19, then, except (a) as
otherwise provided in this Agreement or (b) if arising in connection with a
Lender becoming a Defaulting Lender or the replacement of such Lender pursuant
to Section 2.19, for any such amounts that would be owing to such Lender, the
Borrower will indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurodollar Advance but excluding the
Applicable Margin expected to be received by such Lender during the remainder of
such Interest Period.


Section 3.5.    Taxes.


(a)[Reserved].


(b)Payments Free of Taxes. Any and all payments to a Recipient by or on account
of any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay

- 36-

--------------------------------------------------------------------------------



the full amount deducted or withheld to the relevant Governmental Authority in
accordance with Applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding for Indemnified Tax been made.


(c)Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.


(d)Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within 30 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided, however, the Borrower shall not be
required to indemnify a Recipient pursuant to this Section 3.5(d) for any
Indemnified Taxes unless such Recipient makes written demand on the Borrower for
indemnification for such Indemnified Taxes no later than one hundred twenty
(120) days after the earlier of (i) the date on which the relevant Governmental
Authority makes written demand upon such Recipient for payment of such
Indemnified Taxes, and (ii) the date on which such Recipient has made payment of
such Indemnified Taxes. A certificate satisfying the requirements of Section 3.6
as to the amount of such payment or liability delivered to the Borrower by a
Lender (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.2(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this Section 3.5(e).
    
(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 3.5, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority

- 37-

--------------------------------------------------------------------------------



evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Agent.


(g)Status of Lenders.


(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
3.5(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in such
applicable Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)Without limiting the generality of the foregoing,


(A)any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), properly completed and executed originals of IRS Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
Tax;


(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:


(1)in the case of a Foreign Lender claiming the benefits of an income Tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, properly completed and executed originals of IRS Form W
8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such Tax treaty and (y) with respect to any other applicable payments under any
Loan Document, properly completed and

- 38-

--------------------------------------------------------------------------------



executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;


(2)properly completed and executed originals of IRS Form W-8ECI;


(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) properly
completed and executed originals of IRS Form W-8BEN or IRS Form W- 8BEN-E, as
applicable; or


(4)to the extent a Foreign Lender is not the beneficial owner, properly
completed and executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit C-2 or C-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit C-4 on behalf of each such
direct and indirect partner;


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such

- 39-

--------------------------------------------------------------------------------



Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Agent as may be necessary for the Borrower and the Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


(iii)To the extent the Agent is not acting as a Lender, the Agent shall comply
with the requirements of this Section 3.5(g) to the same extent as if it were a
Lender (whose obligations under this Section 3.5(g) shall be solely to the
Borrower) since the date on which it became the Agent.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.


(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 3.5 (including by the payment
of additional amounts pursuant to this Section 3.5), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 3.5(h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 3.5(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 3.5(h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.


(i)Survival. Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a

- 40-

--------------------------------------------------------------------------------



Lender, the making of the Loans hereunder, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations under any Loan
Document.


(j)Applicable Law. For purposes of this Section 3.5, the term “Applicable Law”
includes FATCA.


Section 3.6.    Lender Statements; Survival of Indemnity. Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall (unless the
subject of a good faith dispute by the Borrower) be payable within fifteen (15)
days after demand and receipt by the Borrower of such written statement. The
obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement.


Section 3.7.    Alternative Lending Installation. If any Lender requests
compensation under Section 3.1, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.5, or is unable to
fund or maintain Eurodollar Advances or Eurodollar Loans, as applicable, as a
result of the circumstances described in Section 3.3, then such Lender shall (at
the request of the Borrower) use reasonable efforts to designate a different
Lending Installation for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.1 or 3.5 or
remedy the circumstances described in Section 3.3, as the case may be, in the
future, and (ii) would not in the reasonable judgment of such Lender subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. A Lender shall not be required to make any such
designation or assignment if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances requiring such designation or assignment
cease to apply. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment, if and to the extent such Lender is at such time generally assessing
such costs and expenses in a similar manner to other similarly situated
borrowers with similar credit facilities.


ARTICLE IV.


CONDITIONS PRECEDENT


Section 4.1.    Credit Extension. The effectiveness of this Agreement and the
obligation of the Lenders to make the Loans and Credit Extension hereunder on
the Closing Date shall be subject to the satisfaction of the following
conditions precedent:

- 41-

--------------------------------------------------------------------------------





(a)Document Deliverables. The Agent’s (or its counsel’s) receipt of the
following, each of which shall be originals or electronic copies (followed
promptly by originals) unless otherwise specified, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date):


(i)A counterpart of this Agreement duly executed by the Borrower, the Agent and
the Lenders;


(ii)Notes duly executed by the Borrower payable to each Lender requesting a Note
pursuant to Section 2.13(d);


(iii)A certificate of the secretary or assistant secretary of the General
Partner certifying (A) the names and true signatures of the officers of the
General Partner authorized to sign each Loan Document to which the Borrower is a
party and the notices and other documents to be delivered by the Borrower
pursuant to any such Loan Document, (B) the limited partnership agreement and
charter of the Borrower, together with all amendments, as in effect on the date
of such certification, and (C) resolutions of the board of directors or other
equivalent governing body of the General Partner approving and authorizing the
execution, delivery and performance by the Borrower of each Loan Document to
which it is a party and authorizing the borrowings and other transactions
contemplated hereunder, in form and substance reasonably satisfactory to the
Agent and each of the Lenders;


(iv)A Certificate of the Secretary of State of the State of Delaware as to the
existence and good standing of the Borrower in the State of Delaware;


(v)A certificate of the Borrower in form and substance reasonably satisfactory
to the Agent and each of the Lenders certifying (A) the representations and
warranties made by the Borrower in Article V are true and correct in all
material respects (other than those representations and warranties that are
subject to a materiality qualifier in the text thereof, which shall be true and
correct in all respects and except to the extent such representations and
warranties expressly speak to an earlier date, in which case such
representations or warranties shall have been true and correct in all material
respects or in all respects, as applicable, on and as of such earlier date) and
(B) no Default or Event of Default has occurred and is continuing;


(vi)Legal opinions with respect to customary matters from the Borrower’s
counsel, in form and substance reasonably satisfactory to the Agent and each of
the Lenders and addressed to the Agent and the Lenders;


(vii)The Initial Financial Statements and the financial projections of the
Borrower for each year (presented on an annual basis) from (and including)
January 1, 2015 through December 31, 2017;



- 42-

--------------------------------------------------------------------------------



(viii)Five days prior to the Closing Date (or such later date as the Agent shall
reasonably agree) all documentation and other information required by regulatory
authorities with respect to the Borrower under applicable “know your customer”
and anti- money laundering rules and regulations, including without limitation
the Act, that has been reasonably requested by the Agent a reasonable period in
advance of the date that is five days prior to the Closing Date; and


(ix)The Agent shall have received a Borrowing Notice duly executed by the
Borrower as required by Section 2.8, together with a designation of the account
or accounts to which the proceeds of the Credit Extension made on the Closing
Date are to be disbursed.


(b)Representations and Warranties. On the Closing Date, each of the
representations and warranties made by the Borrower in Article V shall be true
and correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier in the text thereof,
which shall be true and correct in all respects) on and as of the Closing Date
(except to the extent such representations and warranties expressly speak to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date).


(c)No Default. On the Closing Date, no Default or Event of Default shall have
occurred and be continuing.


(d)Material Adverse Effect. Since December 31, 2014, there shall not have
occurred and be continuing any material adverse effect on the business,
condition (financial or otherwise), or operations of the Borrower, its
Subsidiaries or their assets and businesses, when taken as a whole, other than
as disclosed (i) in the Closing Date SEC Reports, (ii) on Schedule 5.7, or (iii)
in the confidential information memorandum and/or lenders’ presentation provided
to the Lenders in connection with this Agreement.


(e)Approvals. All material governmental and third party approvals necessary in
connection with the Transactions and the continuing operations of the Borrower
and its Subsidiaries shall have been obtained or waived (if applicable) and be
in full force and effect, and all applicable waiting periods and appeal periods
shall have expired.


(f)Agency Fee and Reimbursable Expenses. The Borrower shall have paid the fee
required to be paid on the Closing Date pursuant to the Agency Fee Letter,
together with all reasonable out-of-pocket expenses required to be paid on or
before the Closing Date for which invoices have been presented at least one
Business Day prior to the Closing Date.


Section 4.2.    Lender Approval of Conditions Precedent. Without limiting the
generality of the provisions of the last paragraph of Section 10.3, for purposes
of determining compliance with the conditions specified in Section 4.1, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender

- 43-

--------------------------------------------------------------------------------



unless the Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.


Section 4.3.    Each Extension of the Scheduled Maturity Date. No extension of
the Scheduled Maturity Date pursuant to Section 2.21 shall become effective
until the date on which each of the following conditions, and the other
conditions listed in Section 2.21 are satisfied:


(a)There exists no Event of Default at the time of and immediately after giving
effect to such extension of the Scheduled Maturity Date.


(b)The representations and warranties contained in Article V (other than
representations and warranties set forth in Sections 5.7 and 5.9, which shall
only be made and need only be true and correct on the Closing Date) are true and
correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier in the text thereof,
which shall be true and correct in all respects) on and as of the date of such
extension of the Scheduled Maturity Date, both immediately before and after
giving effect to such extension of the Scheduled Maturity Date, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.


ARTICLE V.


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders, on the Closing Date and on
anyother date on which the representations and warranties hereunder are required
to be remade, that:


Section 5.1.    Existence and Standing. Each of the Borrower and its Material
Subsidiaries is a corporation, partnership or limited liability company duly
incorporated or organized, as the case may be, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction where
the conduct of its business would require such qualification, except where the
failure to be in good standing or have such authority could not reasonably be
expected to have a Material Adverse Effect.


Section 5.2.    Authorization and Validity; Enforceability. The Borrower has the
power and authority and legal right to execute and deliver the Loan Documents to
which it is a party (as in effect on the date that this representation is made
or deemed made) and to perform its obligations thereunder. This Agreement and
each other Loan Document to which the Borrower is a party have been duly
executed and delivered on behalf of the Borrower. The execution and delivery by
the Borrower of the Loan Documents to which it is a party (as in effect on the
date that this representation is made or deemed made) and the performance of its
obligations thereunder have been duly authorized by proper limited partnership
or other applicable actions, and the Loan Documents to which it is party
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought at equity or in law).

- 44-

--------------------------------------------------------------------------------





Section 5.3.    No Conflict. Neither the execution and delivery by the Borrower
of the Loan Documents to which it is a party, nor the performance by the
Borrower of its obligations thereunder will (a) violate the Borrower’s or any
Material Subsidiary’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
bylaws, or operating or other management agreement, as the case may be, (b)
violate any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Borrower or any of its Material Subsidiaries or (c)
contravene the provisions of any indenture, instrument or agreement to which the
Borrower or any of its Material Subsidiaries is a party or is subject, or by
which it, or its Property, is bound, or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Material Subsidiary pursuant to the terms of any
such indenture, instrument or agreement, except, only in the case of this clause
(c), for any such violations, contraventions or defaults which, individually and
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


Section 5.4.    Government Consents. No material order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by the Borrower or any of its Material Subsidiaries, is
required to be obtained by the Borrower or any of its Material Subsidiaries in
connection with the execution and delivery by the Borrower of the Loan
Documents, the borrowings by the Borrower under this Agreement, the payment and
performance by the Borrower of the Obligations hereunder or thereunder or the
legality, validity, binding effect or enforceability of any of the Loan
Documents, except those relating to performance as would ordinarily be made or
done in the ordinary course of business after the Closing Date.


Section 5.5.    Compliance with Laws. The Borrower and each Material Subsidiary
is in compliance with all Applicable Laws relating to it or any of its
respective Properties except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect.


Section 5.6.    Financial Statements.


(a)The Initial Financial Statements delivered to the Agent on or prior to the
Closing Date were prepared in accordance with GAAP and fairly present in all
material respects the financial conditions and operations of the Borrower and
its Subsidiaries subject to such Initial Financial Statements at the date of the
respective Initial Financial Statements and the results of operations for the
Borrower and its Subsidiaries at such respective date.


(b)The annual consolidated financial statements of the Borrower and its
Subsidiaries delivered pursuant to Section 4.1(a)(vii) or, in the case of any
representation and warranty made or remade after the Closing Date, most recently
delivered pursuant to Section 6.1, were prepared in accordance with GAAP and
fairly present in all material respects the consolidated financial condition and
operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the year then ended.



- 45-

--------------------------------------------------------------------------------



Section 5.7.    Material Adverse Change. On and as of the Closing Date, since
December 31, 2014, except as disclosed (a) in the Closing Date SEC Reports, (b)
on Schedule 5.7, or (c) in the confidential information memorandum and/or
lenders’ presentation provided to the Lenders in connection with this Agreement,
there has been no Material Adverse Effect.


Section 5.8.    OFAC.


(a)None of the Borrower, any Subsidiary of the Borrower or any Affiliate of the
Borrower (i) is the subject or target of any Sanctions, (ii) is, or will become,
or is owned or controlled by, a Sanctioned Person or Sanctioned Entity, (iii) is
located, organized or resident in a country or territory that is, or whose
government is, the subject or target of any Sanctions, or (iv)engages or will
engage in any dealings or transactions, or is or will be otherwise associated,
with any such Sanctioned Person or Sanctioned Entity in violation of any
Sanctions.


(b)No part of the proceeds of any Loan will be used, or have been used, (i)
directly or indirectly to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity in violation of any Sanction, or (ii) directly, or to the Borrower’s or
any of its Subsidiaries’ knowledge, indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of any applicable Anti-Corruption Laws.


(c)The Borrower and each of its Subsidiaries is in compliance in all material
respects with any laws or regulations of the United States, the United Nations,
the United Kingdom, the European Union or any other Governmental Authority
related to money laundering or terrorist financing, including, without
limitation, the Bank Secrecy Act, 31 U.S.C. sections 5301 et seq.; the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act);
Laundering of Monetary Instruments, 18 U.S.C. section 1956; Engaging in Monetary
Transactions in Property Derived from Specified Unlawful Activity, 18 U.S.C.
section 1957; the Financial Recordkeeping and Reporting of Currency and Foreign
Transactions Regulations, 31 C.F.R. Part 103; and any similar laws or
regulations currently in force or hereafter enacted.


(d)The Borrower and each of its Subsidiaries have conducted their business in
compliance in all material respects with all Anti-Corruption Laws applicable to
any party hereto.


Section 5.9.    Litigation. On and as of the Closing Date, except as disclosed
(a) in the Closing Date SEC Reports or (b) on Schedule 5.9, there is no
litigation, arbitration or governmental investigation, proceeding or inquiry
pending or, to the knowledge of any Authorized Officer or the general counsel of
the General Partner (or, if at such time the Borrower has a general counsel, of
the Borrower), threatened against or affecting the Borrower or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of the Credit
Extension on the Closing Date.


Section 5.10.    Subsidiaries. Schedule 5.10 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
which Subsidiaries are Material

- 46-

--------------------------------------------------------------------------------



Subsidiaries (and indicating that, as of such date, there are no Excluded
Subsidiaries) and setting forth each Subsidiary’s jurisdiction of organization
and the percentage of its Capital Stock or other ownership interests owned by
the Borrower or other Subsidiaries.


Section 5.11.    Margin Stock. Neither the Borrower nor any of its Subsidiaries
is engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U). No part
of the proceeds of any of the Loans will be used for purchasing or carrying
margin stock or for any purpose which violates the provisions of Regulation U or
Regulation X.


Section 5.12.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.


Section 5.13.    Investment Company Act. Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.


Section 5.14.    Accuracy of Information.


(a)None of the documents or written information (excluding estimates, financial
projections and forecasts) furnished to the Lenders by or on behalf of the
Borrower in connection with or pursuant to this Agreement or the other Loan
Documents (collectively, the “Information”), contained, as of the date such
Information was furnished (or, if such Information expressly related to a
specific date, as of such specific date), any untrue statement of a material
fact or omitted to state, as of the date such Information was furnished (or, if
such Information expressly related to a specific date, as of such specific
date), any material fact (other than industry-wide risks normally associated
with the types of businesses conducted by the Borrower and its Subsidiaries)
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading, when taken as a whole.


(b)The estimates, financial projections and forecasts furnished to the Lenders
by or on behalf of the Borrower with respect to the transactions contemplated
under this Agreement were prepared in good faith and on the basis of information
and assumptions that the Borrower believed to be reasonable as of the date such
information was prepared (it being recognized by the Lenders that such
estimates, financial projections and forecasts as they relate to future events
are not to be viewed as fact and that actual results during the period or
periods covered by such estimates, financial projections and forecasts may
differ from the projected results set forth therein by a material amount).
Except as expressly otherwise provided herein, the Borrower shall have no duty
or obligation to update any such estimates, projections or forecasts.


Section 5.15.    Taxes. Each of the Borrower and its Subsidiaries has filed or
caused to be filed all Federal and all other material tax returns that are
required to be filed by it and has paid or caused to be paid all taxes shown to
be due and payable by it on said returns or on any assessments

- 47-

--------------------------------------------------------------------------------



made against it or any of its Property and all other taxes, fees or other
charges imposed on it or any of its Property by any Governmental Authority and
payable by it (other than, with respect to any of the foregoing, any such taxes,
fees or other charges the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or its Subsidiaries), except where the failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.


Section 5.16.    No Violation. The Borrower is not in violation of any order,
writ, injunction or decree of any court or any order, regulation or demand of
any Governmental Authority that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.


ARTICLE VI.


AFFIRMATIVE COVENANTS


During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:


Section 6.1.    Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with Agreement Accounting Principles, and furnish to the Agent:


(a)Within ninety (90) days after the end of each of its fiscal years, financial
statements prepared in accordance with GAAP on a consolidated basis for itself
and its Subsidiaries, including balance sheets as of the end of such period,
statements of income and statements of cash flows, setting forth in comparative
form figures for the preceding fiscal year, accompanied by an audit report,
consistent with the requirements of the Securities and Exchange Commission, of a
nationally recognized firm of independent public accountants or other
independent public accountants reasonably acceptable to the Required Lenders (it
being understood that, notwithstanding anything to the contrary contained
herein, the requirements of this Section 6.1(a) may be satisfied by delivering
the Borrower’s Annual Report on Form 10-K with respect to such fiscal year as,
and to the extent, filed with the Securities and Exchange Commission).


(b)Within forty-five (45) days after the end of the first three quarterly
periods of each of its fiscal years, financial statements prepared in accordance
with GAAP (other than with regard to the absence of footnotes and subject to
changes resulting from audit and normal year-end audit adjustments to same) on a
consolidated basis for itself and its Subsidiaries, including (x) consolidated
unaudited balance sheets as at the end of each such period, setting forth in
comparative form figures as at the end of the preceding fiscal year, and (y)
consolidated unaudited statements of income and a statement of cash flows for
the period from the beginning of such fiscal year to the end of such quarter, in
each case in this clause (y), setting forth in comparative form figures for the
corresponding period of the preceding fiscal year, and accompanied by a
certificate of a Financial Officer to the effect that such quarterly financial
statements fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries on a consolidated basis as of their

- 48-

--------------------------------------------------------------------------------



respective dates and have been prepared in accordance with GAAP (other than with
regard to the absence of footnotes and subject to changes resulting from audit
and normal year-end audit adjustments to same) (it being understood that,
notwithstanding anything to the contrary contained herein, the requirements of
this Section 6.1(b) may be satisfied by delivering the Borrower’s Quarterly
Report on Form 10-Q with respect to such fiscal periods as, and to the extent,
filed with the Securities and Exchange Commission).


(c)Together with the financial statements required under Sections 6.1(a) and
6.1(b), (i) a compliance certificate in substantially the form of Exhibit D
signed by a Financial Officer (A) showing the calculations necessary to
determine compliance with Section 7.9 and (B) stating that no Default or Event
of Default exists, or if any Default or Event of Default exists as of the date
of such compliance certificate, stating the nature and status thereof, and (ii)
such other financial information as may be reasonably requested by the Agent
reasonably in advance of the delivery of such financial statements, including
consolidating financial statements, as is necessary to account for Non-Recourse
Indebtedness and Excluded EBITDA for purposes of determining the Consolidated
Leverage Ratio.


(d)If necessary because of any changes thereto, together with the financial
statements required under Sections 6.1(a), a certificate signed by a Financial
Officer certifying an updated Schedule 5.10 with respect to its Subsidiaries,
Material Subsidiaries and Excluded Subsidiaries, if applicable.


(e)If requested by the Agent, within 305 days after the end of each fiscal year
of the Borrower, a copy of the actuarial report showing the Unfunded Liabilities
of each Single Employer Plan as of the valuation date occurring in such fiscal
year, certified by an actuary enrolled under ERISA.


(f)As soon as possible and in any event within ten (10) days after an Authorized
Officer knows that any ERISA Event has occurred with respect to any Plan that
could reasonably be expected to have a Material Adverse Effect, a statement,
signed by an Authorized Officer, describing said ERISA Event and the action
which the Borrower proposes to take with respect thereto.


(g)From time to time, such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Agent, at the
request of any Lender, may reasonably request, including support for any pro
forma calculations hereunder.


(h)Promptly upon the filing thereof, copies of all registration statements
(other than any registration statement on Form S-8 and any registration
statement in connection with a dividend reinvestment plan, shareholder purchase
plan or employee benefit plan) and reports on form 10-K, 10-Q or 8-K (or their
equivalents) which the Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission.


(i)Promptly upon obtaining knowledge thereof, notice of any downgrade in any of
the Borrower’s Designated Ratings.

- 49-

--------------------------------------------------------------------------------





(j)Promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including the Act), as from
time to time reasonably requested by the Agent or any Lender.


Information required to be delivered pursuant to these Sections 6.1(a), 6.1(b)
and 6.1(h) shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Agent that such information has been posted on
the Securities and Exchange Commission website on the Internet at sec.gov, on
the Borrower’s DebtDomain site or at another website identified in such notice
and accessible by the Lenders without charge; provided that (i) such notice may
be included in a certificate delivered pursuant to Section 6.1(c) and such
notice or certificate shall also be deemed to have been delivered upon being
posted to the Borrower’s DebtDomain site or such other website and (ii) the
Borrower shall deliver paper copies of the information referred to in Sections
6.1(a), 6.1(b) and 6.1(h) to any Lender which requests such delivery.


The Borrower hereby acknowledges that (a) the Agent and/or the Arranger may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar, or a substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Agent, the Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.12); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
that is not designated “Public Side Information.” Notwithstanding the foregoing,
the Borrower shall be under no obligation to mark any Borrower Materials
“PUBLIC.” The Agent shall have the right, and the Borrower hereby expressly
authorizes the Agent, to (A) post the list of Disqualified Institutions provided
by the Borrower and any updates thereto from time to time (collectively, the “DQ
List”) on the Platform, including that portion of the Platform that is
designated for “public side” Lenders and/or (B) provide the DQ List to each
Lender requesting the same.



- 50-

--------------------------------------------------------------------------------



Section 6.2.    Use of Proceeds. The Borrower will use the proceeds of the Loans
for general corporate purposes of the Borrower and its Subsidiaries, including
repayment or refinancing of indebtedness outstanding from time to time,
acquisitions, investments and capital expenditures. The Borrower (A) will not
request any Advance, and the Borrower shall not use, and shall procure that its
Subsidiaries and, to its knowledge, its or their respective directors, officers,
employees and agents shall not use, directly or indirectly, the proceeds of any
Advance in furtherance of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any applicable Anti-Corruption Laws or in any other manner in
violation of any applicable Anti-Corruption Laws, and (B) will not request any
Advance, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, directly or indirectly, the proceeds of any Advance for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person or Sanctioned Entity in violation of any Sanctions or
in any other manner in violation of any Sanctions applicable to any party
hereto.


Section 6.3.    Notice of Default. Within five (5) days after any Authorized
Officer with responsibility relating thereto obtains knowledge of any Default or
Event of Default, the Borrower will deliver to the Agent a certificate of an
Authorized Officer setting forth the details thereof and, if such Default or
Event of Default is then continuing, the action which the Borrower is taking or
proposes to take with respect thereto.


Section 6.4.    Maintenance of Existence. The Borrower will preserve, renew and
keep in full force and effect, and will cause each Material Subsidiary to
preserve, renew and keep in full force and effect, its corporate or other legal
existence and its rights, privileges and franchises material to the normal
conduct of its businesses; provided that nothing in this Section 6.4 shall
prohibit (a) any transaction permitted pursuant to Section 7.1, or (b) the
termination of any right, privilege or franchise of the Borrower or any Material
Subsidiary or of the corporate or other legal existence of any Material
Subsidiary or the change in form of organization of the Borrower or any Material
Subsidiary which could not reasonably be expected to result in a Material
Adverse Effect.


Section 6.5.    Taxes. The Borrower will, and will cause each Material
Subsidiary to, file all United States federal tax returns and all other material
tax returns which are required to be filed by it, except to the extent the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. The Borrower will, and will cause each Material Subsidiary to,
pay when due all taxes, assessments and governmental charges and levies upon it
or its Property that are payable by it, except (a) where the failure to pay
could not reasonably be expected to result in a Material Adverse Effect or (b)
those which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are maintained in accordance with GAAP.


Section 6.6.    Insurance. The Borrower will, and will cause each Material
Subsidiary to, maintain with financially sound and reputable insurance
companies, insurance on its Property in such amounts, subject to such
deductibles and self-insurance retentions, and covering such risks as are
consistent with reasonably prudent industry practice, and the Borrower will
furnish to the Agent upon request full information as to the insurance carried.



- 51-

--------------------------------------------------------------------------------



Section 6.7.     Compliance with Laws. The Borrower will, and will cause each
Material Subsidiary to, comply with all laws, statutes, rules, regulations,
orders, writs, judgments, injunctions, restrictions, decrees or awards of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property to which it may be subject, including all
Environmental Laws, ERISA and all Applicable Laws involving transactions with,
investments in or payments to Sanctioned Persons or Sanctioned Entities, except
(i) where failure to so comply could not reasonably be expected to result in a
Material Adverse Effect or (ii) the necessity of compliance therewith is being
contested in good faith by appropriate proceedings.


Section 6.8.    Maintenance of Properties. Subject to Section 7.1, the Borrower
will, and will cause each Material Subsidiary to, keep and maintain all of its
Property that is necessary and material to the operation of the business of the
Borrower and its Subsidiaries, taken as whole, in good repair, working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.


Section 6.9.    Inspection; Keeping of Books and Records.


(a)The Borrower will, and will cause each Material Subsidiary to, at the
Borrower’s expense, permit the Agent and the Lenders, by their respective
representatives and agents, to inspect any of the Property (subject to such
physical security requirements as the Borrower or the applicable Material
Subsidiary may reasonably require), to examine and make copies of the books of
accounts and other financial records of the Borrower and each Material
Subsidiary (except to the extent that such access is restricted by law or by a
bona fide non- disclosure agreement not entered into for the purpose of evading
the requirements of this Section), and to discuss the affairs, finances and
accounts of the Borrower and each Material Subsidiary with, and to be advised as
to the same by, their respective officers upon reasonable notice and at such
reasonable times and intervals as the Agent or any Lender may designate;
provided that the Borrower shall only be responsible for the expenses of one
such visit, examination and/or inspection (in the aggregate among the Agent and
the Lenders) in any twelve month period, unless such visit, examination and/or
inspection is conducted during the continuance of an Event of Default.


(b)The Borrower shall keep and maintain, and cause each of its Material
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries shall be made of all dealings and
transactions in relation to their respective businesses and activities in
sufficient detail as may be required or as may be necessary to permit the
preparation of financial statements in accordance with GAAP.


Section 6.10.     Excluded Subsidiaries. The Borrower shall take such action as
is necessary (including, at the Borrower’s option, subject to Section 9.17,
designating a Subsidiary that was previously an Excluded Subsidiary as a
Non-Excluded Subsidiary and/or transferring assets from an Excluded Subsidiary
to a Non-Excluded Subsidiary) promptly after determining that the aggregate
assets owned by all Excluded Subsidiaries does not exceed, at any one time, 15%
of

- 52-

--------------------------------------------------------------------------------



consolidated assets of the Borrower and its Consolidated Subsidiaries, as
determined by the most recent balance sheet delivered by the Borrower pursuant
to Section 6.1.


ARTICLE VII.


NEGATIVE COVENANTS


During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:


Section 7.1.      Fundamental Changes. The Borrower will not, and will not
permit any of its Material Subsidiaries (other than any Excluded Subsidiary) to
(a) enter into any transaction of merger or (b) consolidate, liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution); provided, that as
long as no Default or Event of Default exists and is continuing or would be
caused thereby: (i) a Person (including a Subsidiary of the Borrower) may be
merged or consolidated with or into the Borrower so long as (A) the Borrower
shall be the continuing or surviving entity and (B) the Borrower remains liable
for its obligations under this Agreement and all the rights and remedies
hereunder remain in full force and effect, (ii) in addition to clause (i) above,
a Material Subsidiary may (A) merge or consolidate with or into another
Subsidiary of the Borrower or (B) merge or consolidate with or into any other
Person (other than the Borrower, which shall be governed by clause (i) of this
Section) so long as either (x) such Material Subsidiary shall be the surviving
entity of such merger or consolidation or (y) upon such merger or consolidation,
such other Person would become a Material Subsidiary of the Borrower after
giving effect to such merger or consolidation (it being understood that,
notwithstanding anything to the contrary contained herein, for purposes of this
clause (y) only, a Material Subsidiary shall mean, as at any time of
determination, a Subsidiary whose total assets, as determined in accordance with
GAAP, represent at least 10% of the total assets of the Borrower and its
Subsidiaries, on a consolidated basis, as determined in accordance with GAAP, at
such time), (iii) any Subsidiary may dissolve in connection with any transaction
not otherwise prohibited by Section 7.2, and (iv) the Borrower or any Subsidiary
may otherwise take such action to the extent permitted by Section 7.2(b).


Section 7.2.     Asset Sales.


(a)The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, convey, sell, lease, transfer, or otherwise dispose of
all or substantially all of the assets of the Borrower and its Subsidiaries on a
consolidated basis.


(b)Notwithstanding the foregoing Section 7.2(a), nothing in this Section 7.2
shall be deemed to prohibit the Borrower or any Subsidiary from conveying,
selling, leasing, transferring, or otherwise disposing of any assets to any
other Subsidiary or to the Borrower.


Section 7.3.    Indebtedness. The Borrower will not permit its Subsidiaries
(other than Excluded Subsidiaries) to create, assume, incur or suffer to exist
any Indebtedness, except for the following:



- 53-

--------------------------------------------------------------------------------



(a)Indebtedness existing on the Closing Date and listed on Schedule 7.3 and
renewals, extensions and refinancings of such Indebtedness.


(b)Indebtedness of any Subsidiary to the Borrower or any other Subsidiary.


(c)Unsecured Indebtedness of a Person that becomes a Subsidiary (including by
way of acquisition, merger or consolidation) after the Closing Date; provided
that such Indebtedness was not incurred in contemplation of such Person becoming
a Subsidiary, together with extensions, renewals and replacements of any such
Indebtedness in a principal amount not in excess of that outstanding as of the
date of such extension, renewal or replacement.


(d)Guarantees of Indebtedness of any Subsidiary permitted hereunder by any other
Subsidiary.


(e)Indebtedness of any Subsidiary (or any Person that will become a Subsidiary
(including by way of acquisition, merger or consolidation) after the Closing
Date, provided that such Indebtedness is not incurred in contemplation of such
entity becoming a Subsidiary) secured by a Lien permitted pursuant to Section
7.4(a) or 7.4(b), together with extensions, renewals and replacements of any
such Indebtedness in a principal amount not in excess of that outstanding as of
the date of such extension, renewal or replacement.


(f)Indebtedness in respect of Swap Agreements or credit support in respect
thereof entered into in accordance with the hedging risk management policies of
the Borrower approved from time to time by the board of directors of the General
Partner.


(g)Indebtedness in respect of a Permitted Receivables Financing.


(h)Guarantees by any Subsidiary of Indebtedness of the Borrower to the extent
such Subsidiary has guaranteed the Indebtedness of the Borrower under this
Agreement on terms and conditions satisfactory to the Agent.


(i)Non-Recourse Indebtedness of Excluded Subsidiaries.


(j)Indebtedness in an aggregate amount not to exceed at any one time outstanding
15% of Consolidated Tangible Assets.


Section 7.4.     Liens. The Borrower will not, nor will it permit any Material
Subsidiary (other than an Excluded Subsidiary) to, create, incur, or suffer to
exist any Lien in, of or on the Property of the Borrower or any of its Material
Subsidiaries (other than Excluded Subsidiaries), except:


(a)Any Lien securing Indebtedness, including a Capitalized Lease, incurred or
assumed for the purpose of financing all or any part of the cost of acquiring,
repairing, constructing or improving fixed or capital assets; provided that (i)
such Lien shall be created substantially simultaneously with or within 12 months
after the acquisition thereof or the completion of the repair, construction or
improvement thereof, (ii) such Lien shall not apply to any other property or
assets of the Borrower or of its Material Subsidiaries (other than repairs,
renewals, replacements, additions, accessions,

- 54-

--------------------------------------------------------------------------------



improvements and betterments thereto) and (iii) the Indebtedness secured thereby
does not exceed the cost of acquiring, constructing, improving, altering or
repairing such fixed or capital assets, as the case may be.


(b)Any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or any Subsidiary, or otherwise
becomes a Subsidiary; provided that (i) such Lien existed at the time such
Person became a Subsidiary and was not created in anticipation thereof, and (ii)
such Lien does not encumber any other property or assets of the Borrower or any
of its Subsidiary (other than additions thereto, proceeds thereof and property
in replacement or substitution thereof).


(c)Any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary; provided that (i) such Lien existed at the time of
such acquisition and was not created in anticipation thereof, and (ii) such Lien
does not encumber any other property or assets (other than additions thereto,
proceeds thereof and property in replacement or substitution thereof).


(d)Any Lien arising out of the refinancing, extension, renewal or refunding of
any debt secured by any Lien permitted by Section 7.4(a), 7.4(b), 7.4(c),
7.4(m), 7.4(n), 7.4(q) or 7.4(r); provided that no such Lien shall encumber any
additional assets (other than additions thereto and property in replacement or
substitution thereof) or secure debt with a larger principal amount (other than
in respect of accrued interest, fees and transaction costs) than the debt being
refinanced, extended, renewed or refunded.


(e)Liens for taxes, assessments or governmental charges or levies on its
Property (i) not yet due or delinquent (after giving effect to any applicable
grace period) or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP.


(f)Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
materialmen’s, interest owner’s of oil and gas production and mechanics’ liens
and other similar Liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves are maintained in accordance with GAAP.


(g)(i) Liens arising out of pledges or deposits, surety bonds or performance
bonds, in each case relating to or under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation or (ii) deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature or arising as a result of progress payments under government
contracts, in each case incurred in the ordinary course of business.


(h)Easements (including reciprocal easement agreements and utility agreements),
reservations, rights-of-way, covenants, consents, encroachments, variations,
charges, restrictions, survey exceptions and other similar encumbrances as to
real property of the Borrower and its Subsidiaries, which do not materially
interfere with the conduct of the business of the Borrower or such Subsidiary
conducted at the property subject thereto.



- 55-

--------------------------------------------------------------------------------



(i)Liens arising by reason of any judgment, decree or order of any court or
other governmental authority which do not result in an Event of Default.


(j)Liens on deposits required by any Person with whom the Borrower or any of its
Subsidiaries enters into Swap Agreements or any credit support therefor, in each
case, entered into in accordance with the hedging risk management policies of
the Borrower approved from time to time by the board of directors of the General
Partner.


(k)Liens, including Liens imposed by Environmental Laws, that (i) do not secure
Indebtedness, (ii) do not in the aggregate materially detract from the value of
its assets (other than to the extent of such Lien) or materially impair the use
thereof in the operation of its business and (iii) in the case of all such Liens
other than those imposed by Environmental Laws, are incurred in the ordinary
course of business.


(l)Deposits securing liability to insurance carriers under insurance or self-
insurance arrangements.


(m)Liens created or assumed by the Borrower or a Subsidiary on any contract for
the permitted sale of any product or service or any proceeds therefrom
(including accounts and other receivables).


(n)Liens created by the Borrower or a Subsidiary on advance payment obligations
by such Person to secure indebtedness incurred to finance advances for oil, gas,
hydrocarbon and other mineral exploration and development.


(o)Liens securing obligations, neither assumed by the Borrower or any Subsidiary
nor on account of which the Borrower or any Subsidiary customarily pays
interest, upon real estate or under which the Borrower or any Subsidiary has a
right-of-way, easement, franchise or other servitude or of which the Borrower or
any Subsidiary is the lessee of the whole thereof or any interest therein for
the purpose of locating pipe lines, substations, measuring stations, tanks,
pumping or delivery equipment or similar equipment.


(p)Liens arising by virtue of any statutory or common law provision relating to
banker’s liens, rights of setoff or similar rights as to deposit accounts or
other funds maintained with a depository institution and Liens of a collecting
bank arising in the ordinary course of business under Section 4-210 of the
Uniform Commercial Code in effect in the relevant jurisdiction.


(q)Liens granted to the “Agent” under (and as defined in) and pursuant to the
Existing Credit Agreement for the benefit of the “Lenders” (and as defined
therein) in the “Cash Collateral Account” (as defined in such agreement).


(r)Liens existing on the Closing Date and listed on Schedule 7.4.


(s)Liens on the Capital Stock or assets of any Receivables Entity, or Liens on
Receivables Facility Assets sold, contributed, financed or otherwise conveyed or
pledged in connection with a Permitted Receivables Financing.


(t)Liens securing Indebtedness of a Subsidiary to the Borrower or to a Non-
Excluded Subsidiary.

- 56-

--------------------------------------------------------------------------------





(u)Leases and subleases of real property owned or leased by the Borrower or any
Subsidiary and not materially interfering with the ordinary conduct of the
business of the Borrower and the Subsidiaries.


(v)Cash collateral and other Liens securing obligations incurred in the ordinary
course of its energy marketing business (other than any obligations in respect
of Swap Agreements or similar transactions, in each case that are not entered
for the purpose of mitigating risks associated with liabilities (including
interest rate liabilities), commitments, investments, assets or property held or
reasonably anticipated).


(w)Liens not described in or otherwise permitted by Sections 7.4(a) through
7.4(v), inclusive, securing indebtedness in an aggregate amount not to exceed at
any one time outstanding 15% of Consolidated Net Tangible Assets.


Section 7.5.     Affiliate Transactions. The Borrower will not, and will not
permit any Material Subsidiary to, directly or indirectly, enter into any
transaction (including the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate (other than transactions between
(i) the Borrower and any Non-Excluded Subsidiary, (ii) any Non- Excluded
Subsidiary and another Non-Excluded Subsidiary or (iii) any Excluded Subsidiary
and another Excluded Subsidiary) except upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary (all terms of a particular
transaction taken as a whole) than the Borrower or such Subsidiary could obtain
in a comparable arm’s length transaction; provided, that this Section shall not
prohibit (a) any Restricted Payment, (b) the provision by the Borrower or any
such Material Subsidiary of credit support to its Subsidiaries in the form of a
performance guaranty or similar undertaking (but excluding any guaranty of,
joint and several obligations for, or assumption of, Indebtedness or payment
obligations), (c) the provision of letters of credit, guaranties, sureties and
similar forms of credit support in respect of performance obligations of an
Affiliate (but excluding any such support for Indebtedness or payment
obligations) on terms and conditions that the Borrower or such Material
Subsidiary, as applicable, believes in good faith to be fair and reasonable to
the Borrower or such Material Subsidiary as applicable, provided, however, that
to the extent the amount of the obligations of such Affiliate supported thereby
exceeds $10,000,000, the provision of any such letters of credit, guaranty,
surety or similar form of credit support shall be approved by the board of
directors or similar governing body of the General Partner and determined by
such board of directors or similar governing body to be fair and reasonable to
the Borrower or such Material Subsidiary, as applicable, (d) customary
arrangements among Affiliates relating to the administrative or management
services authorized by the Borrower’s or such Subsidiary’s organizational
documents or board of directors or other governing body (or committee thereof),
(e) equity investments by the Borrower and its Subsidiaries made after the
Closing Date in any such Affiliates in an amount not to exceed $250,000,000, in
the aggregate, at any one time (after giving effect to all returns of capital),
(f) any transaction subject to the jurisdiction, approval, consent or oversight
of any regulatory body or compliance with any applicable regulation, rule or
guideline of any such regulatory body, (g) the transfer of Receivables Facility
Assets to a Receivables Entity in connection with any Permitted Receivables
Financing, (h) the transactions set forth on Schedule 7.5, (i) any transaction
approved by the conflicts committee of the board of directors of the General
Partner, and (j) any transaction determined by the disinterested directors of
the board of directors of the General Partner to be fair and reasonable to the
Borrower or such Subsidiary.



- 57-

--------------------------------------------------------------------------------



Section 7.6.     Nature of Business. The Borrower and its Material Subsidiaries
shall not engage in any business other than such business that is substantially
the same as conducted by the Borrower and its Material Subsidiaries as of the
Closing Date and other businesses, operations or activities in the energy
industry reasonably related or incidental thereto, including, without
limitation, the gathering, compression, treatment, processing, blending,
transportation, storage, isomerization, fractionation, distillation, marketing,
purchase, sale, hedging, and trading of (i) hydrocarbons, (ii) their associated
production water and enhanced recovery materials (such as carbon dioxide), or
(iii) their respective constituents and other products (including but not
limited to methane, natural gas liquids (such as Y-grade, ethane, propane,
normal butane, isobutane, and natural gasoline), condensate, and refined
products and distillates (including, without limitation, gasoline, refined
product blendstocks, olefins, naptha, aviation fuels, diesel, heating oil,
kerosene, jet fuels, fuel oil, residual fuel oil, heavy oil, bunker fuel, cokes,
and asphalts)).


Section 7.7.     Restrictive Agreements. The Borrower will not, and will not
permit any Material Subsidiary to, enter into or permit to exist any agreement
or other consensual arrangement that explicitly prohibits or restricts the
ability of any Material Subsidiary to make any payment of any dividend or other
distribution, direct or indirect, on account of any shares (or equivalent) of
any class of Capital Stock of such Material Subsidiary, now or hereafter
outstanding; provided that the foregoing shall not prohibit financial
incurrence, maintenance and similar covenants that indirectly have the practical
effect of prohibiting or restricting the ability of a Material Subsidiary to
make such payments or provisions that require that a certain amount of capital
be maintained, or prohibit the return of capital to shareholders above certain
dollar limits; provided further, that the foregoing shall not apply to (i)
prohibitions and restrictions imposed by law or by this Agreement, (ii)
prohibitions and restrictions contained in, or existing by reason of, any
agreement or instrument (A) existing on the Closing Date, (B) relating to any
Indebtedness of, or otherwise to, any Person at the time such Person first
becomes a Material Subsidiary, so long as such prohibition or restriction was
not created in contemplation of such Person becoming a Material Subsidiary, and
(C) effecting a renewal, extension, refinancing, refund or replacement (or
successive extensions, renewals, refinancings, refunds or replacements) of
Indebtedness or other obligations issued or outstanding under an agreement or
instrument referred to in clauses (ii)(A) and (ii)(B) above, so long as the
prohibitions or restrictions contained in any such renewal, extension,
refinancing, refund or replacement agreement, taken as a whole, are not
materially more restrictive than the prohibitions and restrictions contained in
the original agreement or instrument, as determined in good faith by an
Authorized Officer, (iii) any prohibitions or restrictions with respect to a
Material Subsidiary imposed pursuant to an agreement that has been entered into
in connection with a disposition of all or substantially all of the Capital
Stock or assets of such Subsidiary, (iv) restrictions contained in joint venture
agreements, partnership agreements and other similar agreements with respect to
a joint ownership arrangement restricting the disposition or distribution of
assets or property of, or the activities of, such joint venture, partnership or
other joint ownership entity, or any of such entity’s subsidiaries, if such
restrictions are not applicable to the property or assets of any other entity
and (v) any prohibitions or restrictions on any Receivables Entity pursuant to a
Permitted Receivables Financing.


Section 7.8.     Limitation on Amending Certain Documents. The Borrower will not
modify or amend the Partnership Agreement in a manner that is materially adverse
to the Lenders.

- 58-

--------------------------------------------------------------------------------





Section 7.9.    Consolidated Leverage Ratio.


(a)The Borrower will not permit, as of the last day of each fiscal quarter, the
Consolidated Leverage Ratio as of such date to be (a) on any date of
determination other than during an Acquisition Period, greater than 5.00:1.00
and (b) on any date of determination during an Acquisition Period, greater than
5.50:1.00.


(b)For purposes of calculating compliance with the financial covenant set forth
in Section 7.9(a), Consolidated EBITDA may include, at Borrower’s option, any
Qualified Project EBITDA Adjustments as provided in the definition thereof.


ARTICLE VIII.


EVENTS OF DEFAULT, ACCELERATION AND REMEDIES


Section 8.1.    Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:


(a)Any representation or warranty made or deemed made by or on behalf of the
Borrower under or in connection with this Agreement, any Credit Extension, or
any certificate or information delivered in connection with this Agreement or
any other Loan Document shall be incorrect or untrue in any material respect
(other than a representation and warranty that is subject to a materiality
qualifier in the text thereof, which shall be incorrect or untrue in any
respect) when made or deemed made.


(b)Nonpayment of (i) principal of any Loan when due, (ii) interest upon any Loan
or the fee payable pursuant to the Agency Fee Letter, in either case, within
five (5) Business Days after the same becomes due or (iii) any other obligation
or liability under this Agreement or any other Loan Document within ten (10)
Business Days after the Borrower’s receipt of notice from the Agent of such
nonpayment.


(c)(i) The breach by the Borrower of any of the terms or provisions of Section
6.2, 6.3 (provided that such Event of Default shall be deemed automatically
cured or waived upon the delivery of such notice or the cure or waiver of the
related Default or Event of Default, as applicable), 6.4 (with respect to the
Borrower’s or any Material Subsidiary’s existence), or Article VII or (ii) the
breach by the Borrower of any of the terms or provisions of Section 6.1(a),
6.1(b), 6.1(c), or 6.1(i) which is not remedied within five (5) Business Days
after written notice thereof is given by the Agent or a Lender to the Borrower.


(d)The breach by the Borrower (other than a breach which constitutes an Event of
Default under another Section of this Article VIII) of any of the terms or
provisions of this Agreement or any Note which is not remedied within thirty
(30) days after written notice thereof is given by the Agent or a Lender to the
Borrower.


(e)(i) Failure of the Borrower or any Material Subsidiary to pay when due (after
any applicable grace period) any Material Indebtedness; (ii) the Borrower or any
Material Subsidiary shall

- 59-

--------------------------------------------------------------------------------



default (after the expiration of any applicable grace period) in the observance
or performance of any covenant or agreement relating to any Material
Indebtedness and as a result thereof such Material Indebtedness shall be
declared to be due and payable or required to be prepaid or repurchased (other
than by a regularly scheduled payment) prior to the stated maturity thereof;
provided that the foregoing shall not apply to any mandatory prepayment or
optional redemption of any Indebtedness which would be required to be repaid in
connection with the consummation of a transaction by the Borrower or any such
Subsidiary not prohibited pursuant to this Agreement; or (iii) the Borrower or
any of its Material Subsidiaries shall not pay, or shall admit in writing its
inability to pay, its debts generally as they become due.


(f)The Borrower or any of its Material Subsidiaries shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it as bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, (v) take any formal corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this Section 8.1(f), or (vi) fail to contest within the applicable time
period any appointment or proceeding described in Section 8.1(g).


(g)Without the application, approval or consent of the Borrower or any of its
Material Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Material Subsidiaries
or any Substantial Portion of its Property, or a proceeding described in Section
8.1(f) shall be instituted against the Borrower or any of its Material
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of ninety (90) consecutive days.


(h)A judgment or other court order for the payment of money in excess of
$100,000,000 (net of any amounts paid or covered by independent third party
insurance as to which the relevant insurance company does not dispute coverage)
shall be rendered against the Borrower or any Material Subsidiary and such
judgment or order shall continue without being vacated, discharged, satisfied or
stayed or bonded pending appeal for a period of forty-five (45) days.


(i)The Unfunded Liabilities of all Single Employer Plans could in the aggregate
reasonably be expected to result in a Material Adverse Effect or any ERISA Event
under clauses (a), (b) and (c) of the definition thereof shall occur in
connection with any Plan that could reasonably be expected to have a Material
Adverse Effect.


(j)Any Change of Control shall occur.


(k)The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred, pursuant
to Section 4201 of ERISA, withdrawal liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by the Borrower or any other member of the Controlled Group
as withdrawal liability (determined as of the date of such notification),
exceeds $100,000,000.



- 60-

--------------------------------------------------------------------------------



(l)The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased, in the aggregate, over the
amounts contributed to such Multiemployer Plans for the respective plan years of
such Multiemployer Plans immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $100,000,000.


(m)Any material portion of this Agreement or any Note shall fail to remain in
full force or effect or any action shall be taken by the Borrower to assert the
invalidity or unenforceability of any such Loan Document.


Section 8.2.    Acceleration/Remedies.


(a)Automatic Acceleration of Maturity. If any Event of Default described in
Section 8.1(f) or (g) occurs with respect to the Borrower:


(i)the obligations of the Lenders to make Loans hereunder shall automatically
terminate and the Obligations shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and


(ii)the Agent shall at the request of, or may with the consent of, the Required
Lenders proceed to enforce its rights and remedies under any Loan Document for
the ratable benefit of the Lenders.


(b)Optional Acceleration of Maturity. If any Event of Default occurs (other than
an Event of Default described in Section 8.1(f) or (g)), the Agent, upon the
request of the Required Lenders, shall, or with the consent of the Required
Lenders, may:


(i)declare the Obligations to be due and payable, or both, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives; and


(ii)proceed to enforce its rights and remedies under any Loan Document for the
ratable benefit of the Lenders.


(c)Rescission of Acceleration. If, after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Event of Default (other than any Event of Default
as described in Section 8.1(f) or (g) with respect to the Borrower) and before
any judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.


(d)Application of Payments. In the event that the Obligations have been
accelerated pursuant to Section 8.2(a)(i) or Section 8.2(b)(i), all payments
received by the Lenders upon the Obligations and all net proceeds from the
enforcement of the Obligations shall be applied:



- 61-

--------------------------------------------------------------------------------



FIRST, to the payment of all reasonable costs and out-of-pocket expenses
(including reasonable attorneys’ fees) of the Agent and the Lenders in
connection with enforcing the rights of the Lenders under the Loan Documents,
pro rata as set forth below;


SECOND, to the payment of any fees due and payable to the Agent;


THIRD, to the payment of all accrued interest payable to the Lenders hereunder,
pro rata as set forth below;


FOURTH, to the payment of the outstanding principal amount of the Loans, pro
rata as set forth below;


FIFTH, to all other Obligations which shall have become due and payable under
the Loan Documents and not repaid pursuant to clauses “FIRST” through “THIRD”
above; and


SIXTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus, or as a court of competent jurisdiction may
direct.


In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) subject to Section 2.24(a)(ii), each of the
Lenders shall receive an amount equal to its Pro Rata Share of amounts available
to be applied.


Section 8.3.     Preservation of Rights; Enforcement. The enumeration of the
rights and remedies of the Agent and the Lenders set forth in this Agreement is
not intended to be exhaustive and the exercise by the Agent and the Lenders of
any right or remedy shall not preclude the exercise of any other rights or
remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under the other Loan Documents or that
may now or hereafter exist at law or in equity or by suit or otherwise. No delay
or failure to take action on the part of the Agent or any Lender in exercising
any right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege or shall be construed to be a waiver of any Event of Default. No
course of dealing between the Borrower, the Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default. No waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 9.1, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent and the
Lenders until the Obligations (other than contingent indemnification
obligations) have been paid in full.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 8.2 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Agent) hereunder and under the other Loan

- 62-

--------------------------------------------------------------------------------



Documents or (b) any Lender from exercising setoff rights in accordance with
Section 11.1 (subject to the terms of Section 11.2); and provided, further, that
if at any time there is no Person acting as Agent hereunder and under the other
Loan Documents, then the Required Lenders shall have the rights otherwise
ascribed to the Agent pursuant to Section 8.2.


ARTICLE IX.


GENERAL PROVISIONS


Section 9.1.    Amendments.


(a)Amendments. Subject to the provisions of this Section 9.1, neither this
Agreement nor any other Loan Document (other than the Agency Fee Letter), nor
any provision hereof or thereof, may be waived, amended, supplemented or
modified except pursuant to an instrument or instruments in writing entered into
by the Borrower and the Required Lenders (and acknowledged by the Agent) (or the
Agent with the consent in writing of the Required Lenders); provided that no
such waiver, amendment or modification shall:


(i)without the consent of all of the Lenders affected thereby:


(A)extend the final maturity of any Loan (other than as set forth in Section
2.21) or forgive all or any portion of the principal amount thereof, or reduce
the rate or extend the time of payment of any interest payable hereunder (other
than a waiver or rescission of the application of the Default Rate pursuant to
Section 2.11 or an acceleration pursuant to Section 8.2(a)(i) or 8.2(b)(i));


(B)increase the amount of any Lender’s Commitment; or


(C)extend the Scheduled Maturity Date (other than as set forth in Section 2.21);
or


(ii)without the consent of all of the Lenders:


(A)Amend this Section 9.1 or Section 8.2(d) or 9.7 or Article XI:


(B)Reduce the percentage specified in the definition of Required Lenders or any
other percentage of Lenders specified to be the applicable percentage in this
Agreement to act on specified matters or amend the definition of “Pro Rata
Share”; or


(C)permit the Borrower to assign its rights or obligations under this Agreement.



- 63-

--------------------------------------------------------------------------------



No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. The Agent may waive payment
of the fee required under Section 12.3(c) without obtaining the consent of any
other party to this Agreement. The Agency Fee Letter may be amended by any
agreement entered into by each of the parties thereto without obtaining the
consent of any other party to this Agreement.


(b)Defaulting Lenders.    Anything herein to the contrary notwithstanding,
during such period as a Lender is a Defaulting Lender, to the fullest extent
permitted by Applicable Law, such Lender will not be entitled to vote in respect
of amendments and waivers hereunder and the Commitment and the outstanding Loans
or other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Required Lenders or all of the Lenders, as
required, have approved any such amendment or waiver (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided, that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.


Section 9.2.     Survival of Representations. All representations and warranties
of the Borrower made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and the making of the Credit
Extension on the Closing Date as herein contemplated. Such representations and
warranties have been or will be relied upon by the Agent and each Lender,
regardless of any investigation made by the Agent or any Lender or on their
behalf and notwithstanding that the Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.


Section 9.3.     Governmental Regulation. Anything contained in this Agreement
to the contrary notwithstanding, no Lender shall be obligated to extend credit
to the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.


Section 9.4.      Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.


Section 9.5.     Entire Agreement. The Loan Documents embody the entire
agreement and understanding among the Borrower, the Agent and the Lenders and
supersede all prior agreements and understandings among the Borrower, the Agent
and the Lenders relating to the subject matter thereof.


Section 9.6.     Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Agent is authorized to act as such).

- 64-

--------------------------------------------------------------------------------



The failure of any Lender to perform any of its obligations hereunder shall not
relieve any other Lender from any of its obligations hereunder. This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns; provided, that the parties hereto expressly agree that the Arranger
shall enjoy the benefits of the provisions of Sections 9.7, 9.11 and 10.9 to the
extent specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.


Section 9.7.    Expenses; Indemnification.


(a)Costs and Expenses. The Borrower shall reimburse the Agent and the Arranger
for all reasonable out-of-pocket costs and expenses (including the reasonable
fees and expenses of counsel to Bank of America in its capacity as Agent and
Arranger, but no other counsel of any other Lender or Arranger) paid or incurred
by the Agent in connection with the investigation, preparation, negotiation,
documentation, execution, delivery, syndication, distribution (including via the
internet), review, amendment, modification, waiver and administration of the
Loan Documents. The Borrower also agrees to reimburse the Agent, the Arranger,
the Syndication Agent, the Documentation Agent and the Lenders (each such Person
being called a “Reimbursed Party” and collectively, the “Reimbursed Parties”)
for all costs and out of pocket expenses (including, without limitation, the
reasonable fees and disbursements of counsel, which shall be limited to a single
firm of counsel for the Reimbursed Parties, taken as a whole, and, if reasonably
necessary, a single firm of local or regulatory counsel in each appropriate
jurisdiction and a single firm of special counsel for each relevant specialty,
in each case for the Reimbursed Parties, taken as a whole and, solely in the
case of an actual or perceived conflict of interest (as reasonably identified by
a Reimbursed Party), where the Reimbursed Party affected by such conflict
informs the Borrower of such conflict, one additional firm of counsel in each
relevant jurisdiction for the affected Reimbursed Parties similarly situated,
taken as a whole) paid or incurred by any Reimbursed Party in connection with
the enforcement of any of their respective rights and remedies under the Loan
Documents.


(b)Indemnification. The Borrower hereby further agrees to indemnify the Agent,
the Arranger, the Syndication Agent, the Documentation Agent, each Lender and
each of their respective Related Parties (each such Person being called an
“Indemnitee”) from and against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all expenses
of litigation or preparation therefor whether or not such Indemnitee is a party
thereto, and all reasonable fees and disbursements of counsel, which shall be
limited to a single firm of counsel for all Indemnitees, taken as a whole, and,
if reasonably necessary, a single firm of local or regulatory counsel in each
appropriate jurisdiction and a single firm of special counsel for each relevant
specialty, in each case for all Indemnitees, taken as a whole and, solely in the
case of an actual or perceived conflict of interest (as reasonably identified by
an Indemnitee) where the Indemnitee affected by such conflict informs the
Borrower of such conflict, one additional firm of counsel in each relevant
jurisdiction for the affected Indemnitees similarly situated, taken as a whole)
which any of them may pay or incur arising out of or relating to this Agreement,
the other Loan Documents, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Credit
Extension hereunder, except to the extent any such losses, claims, damages,
penalties, judgments, liabilities or expenses are determined by a court

- 65-

--------------------------------------------------------------------------------



of competent jurisdiction by final and nonappealable judgment to have resulted
from (1) the gross negligence, bad faith or willful misconduct of such
Indemnitee, (2) a material breach by such Indemnitee of its obligations under
this Agreement or (3) claims of one or more Indemnitees against another
Indemnitee (other than claims against the Agent or the Arranger, in each case,
in its capacity as such) and not involving any act or omission of the Borrower
or any of its Related Parties. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.7(b) applies, such
indemnity will be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, any of its directors, security holders or
creditors, an Indemnitee or any other person or an Indemnitee is otherwise a
party thereto and whether or not the transactions contemplated by this Agreement
are consummated. The obligations of the Borrower under this Section 9.7(b) shall
survive the termination of this Agreement. In no event shall this clause (b)
operate to expand the obligations of the Borrower under the first sentence of
clause (a) above to require the Borrower to reimburse or indemnify the
Reimbursed Parties for any amounts of the type described therein. This Section
9.7(b) shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.


Section 9.8.    Numbers of Documents. All statements, notices, closing
documents, and requests hereunder shall be furnished to the Agent with
sufficient counterparts so that the Agent may furnish one to each Lender to the
extent that the Agent deems necessary.


Section 9.9.    Accounting. Except as provided to the contrary herein, all
accounting terms used in the calculation of any financial covenant or test shall
be interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles.


Section 9.10.    Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.


Section 9.11.    Nonliability; Waiver of Consequential Damages; No Advisory or
Fiduciary Responsibility. The relationship between the Borrower on the one hand
and the Lenders and the Agent on the other hand shall be solely that of borrower
and lender. None of the Agent, the Arranger or the Lenders shall have any
fiduciary responsibilities to the Borrower. None of the Agent, the Arranger or
the Lenders undertakes any responsibility to the Borrower to review or inform
the Borrower of any matter in connection with any phase of the Borrower’s
business or operations. The Borrower agrees that none of the Agent, the Arranger
or the Lenders shall have liability (whether direct or indirect, in contract,
tort or otherwise) to the Borrower or any of its Affiliates or any of their
respective security holders or creditors for losses suffered in connection with,
arising out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from (i) the gross negligence, bad faith or
willful misconduct of the party from which recovery is sought or (ii) a material
breach by the party from which recovery is sought of its

- 66-

--------------------------------------------------------------------------------



obligations under this Agreement. Each party hereto agrees that no other party
hereto nor any of its Related Parties shall have any liability to any other
party hereto (or its Related Parties) on any theory of liability for any
special, indirect, consequential or punitive damages (including without
limitation, any loss of profits, business or anticipated savings) in connection
with, arising out of, or in any way related to the Loan Documents or the
transactions contemplated thereby; provided that this waiver shall in no way
limit the Borrower’s indemnification or reimbursement obligations in Section
9.7(b) to the extent of any third-party claim for any of the foregoing,
including the Borrower’s obligation to indemnify Indemnitees for special,
indirect, consequential or punitive damages awarded against an Indemnitee. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the Agent, the
Arranger, and the Lenders are arm’s-length commercial transactions between the
Borrower, on the one hand, and the Agent, the Arranger, and the Lenders, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agent, the Arranger and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) neither the Agent, the Arranger nor any Lender has any obligation
to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents and as otherwise required pursuant to Applicable Law;
and (iii) the Agent, the Arranger and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the and its Affiliates, and neither the
Agent, the Arranger, nor any Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Agent, the Arranger or any Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


Section 9.12.    Confidentiality. Each of the Agent and the Lenders agrees that
any Information (as defined below) delivered or made available to it shall (i)
be kept confidential, (ii) be used solely in connection with evaluating,
approving, structuring, administering or enforcing the credit facility
contemplated hereby and (iii) not be provided to any other Person; provided that
nothing in clauses (i) and (iii) above shall prevent the Agent or any Lender
from disclosing such information (a) to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by, or required to be disclosed to,
any rating agency, or regulatory or similar authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners) (in which case, except with
respect to information disclosed in the course of a regulatory audit or
examination, it shall (i) promptly notify the Borrower in advance of disclosure,
to the extent permitted by law and to the extent practicable, and (ii) so
furnish only that portion of such Information which it is legally required to,
or which it reasonably determines is necessary to, disclose), (c) in response to
any order

- 67-

--------------------------------------------------------------------------------



of any court or other governmental authority having jurisdiction over it or as
may otherwise be required pursuant to any requirement of law or as requested by
any self-regulatory body (in which case it shall (i) promptly notify the
Borrower in advance of disclosure, to the extent permitted by law and to the
extent practicable, and (ii) so furnish only that portion of such Information
which it is legally required to disclose), (d) if legally compelled to do so in
connection with any litigation or similar proceeding (in which case it shall (i)
promptly notify the Borrower in advance of disclosure, to the extent permitted
by law and to the extent practicable, and (ii) so furnish only that portion of
such Information which it is legally required to disclose), (e) to any other
party hereto, (f) in connection with the exercise of any remedies under this
Agreement or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (g) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (h) with the
consent of the Borrower, (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, (j) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Agent or any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
its Related Parties and which is not known to be subject to a duty of
confidentiality to the Borrower or its Affiliates (unless and until such Person
is made aware of the confidential nature of such information, if any), (k) to
governmental regulatory authorities in connection with any regulatory
examination of the Agent or any Lender or in accordance with the Agent’s or any
Lender’s regulatory compliance policy if the Agent or Lender deems necessary for
the mitigation of claims by those authorities against the Agent or such Lender
or any of its subsidiaries or affiliates (in which case it shall (i) promptly
notify the Borrower in advance of disclosure, to the extent permitted by law and
to the extent practicable, and (ii) so furnish only that portion of such
Information which it is legally required to disclose), or (l) on a confidential
basis to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the facilities provided hereunder (in which case it shall so furnish
only that portion of such Information which it reasonably determines it is
required to disclose for such purposes). For purposes of this Section,
“Information” means all information received from the Borrower or any of its
Related Parties relating to the Borrower or any Affiliate thereof or any of
their respective businesses, assets, properties, operations, products, results
or condition (financial or otherwise) other than (i) any such information that
is received by the Agent or any Lender from a source other than the Borrower and
which is not known to be subject to a duty of confidentiality to the Borrower or
its Affiliates (unless and until such Person is made aware of the confidential
nature of such information, if any), (ii) information that is publicly available
other than as a result of the breach of a duty of confidentiality by such Person
or its Related Parties or by another Person known by any of the foregoing to be
subject to such a duty of confidentiality, (iii) information already known to
or, other than information described in clause (i) above, in the possession of
the Agent or any Lender prior to its disclosure by the Borrower, or (iv)
information that is independently developed, discovered or arrived at by the
Agent or any Lender. Any Person required to maintain

- 68-

--------------------------------------------------------------------------------



the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


Section 9.13.    Lenders Not Utilizing Plan Assets. Each Lender represents and
warrants that none of the consideration used by such Lender to make its Loans
constitutes for any purpose of ERISA or Section 4975 of the Code assets of any
“plan” as defined in Section 3(3) of ERISA or Section 4975 of the Code and the
rights and interests of such Lender in and under the Loan Documents shall not
constitute such “plan assets” under ERISA.


Section 9.14.    Nonreliance. Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U) for the
repayment of the Credit Extensions provided for herein.


Section 9.15.    Disclosure. The Borrower and each Lender hereby acknowledge and
agree that the Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.


Section 9.16.    USA Patriot Act. The Agent and each Lender hereby notifies the
Borrower that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.


Section 9.17.    Excluded Subsidiaries. The Borrower shall have the right, at
any time with prior written notice to the Agent, to (i) designate any Subsidiary
as an Excluded Subsidiary in accordance with the requirements of such definition
or (ii) remove any Subsidiary from being an Excluded Subsidiary; provided that
with respect to any Subsidiary, after the second designation of such Subsidiary
as a Non-Excluded Subsidiary from an Excluded Subsidiary, such Subsidiary may
not be re-designated as an Excluded Subsidiary at a later date.


Section 9.18.    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic method of transmission shall be
effective as delivery of a manually executed original counterpart of this
Agreement.


Section 9.19.    Removal of Lender. Notwithstanding anything herein or in any
other Loan Document to the contrary, the Borrower may, at any time in its sole
discretion, remove any Lender upon 15 Business Days’ written notice to such
Lender and the Agent (the contents of which notice shall be promptly
communicated by the Agent and the Lenders), such removal to be effective at the
expiration of such 15-day notice period; provided, however, that no Lender may
be removed hereunder at a time when an Event of Default shall have occurred and
be continuing. Each notice by the Borrower under this Section 9.19 shall
constitute a representation by the Borrower that the removal described in such
notice is permitted under this Section 9.19. Concurrently with such removal and
as a condition thereof, the Borrower shall pay to such removed Lender (or, if
such Lender is a Defaulting Lender, to Agent) all amounts owing to such Lender
hereunder (including

- 69-

--------------------------------------------------------------------------------



any amounts arising under Section 3.4 as a consequence of such removal) and
under any other Loan Document in immediately available funds. Upon full and
final payment hereunder of all amounts owing to such removed Lender, such Lender
shall make appropriate entries in its accounts evidencing payment of all Loans
hereunder and releasing the Borrower from all obligations owing to the removed
Lender in respect of the Loans hereunder and surrender to the Agent for return
to the Borrower any Notes of the Borrower then held by it. Effective immediately
upon such full and final payment, such removed Lender will not be considered to
be a “Lender” for purposes of this Agreement, except for the purposes of any
provision hereof that by its terms survives the termination of this Agreement
and the payment of the amounts payable hereunder. Effective immediately upon
such removal, the Commitment of such removed Lender shall immediately terminate.
Such removal will not, however, affect the Commitments of any other Lenders
hereunder.


Section 9.20.    Notices.


(a)Notices. Except as otherwise permitted by Section 2.14, all notices, requests
and other communications to any party hereunder shall be in writing (including
electronic transmission, facsimile transmission or similar writing) and shall be
given to such party: (x) in the case of the Borrower, the Lenders or the Agent,
at its respective address or facsimile number set forth on the signature pages
hereof or, (y) in the case of any party, at such other address or facsimile
number as such party may hereafter specify for the purpose by notice to the
Agent and the Borrower in accordance with the provisions of this Section 9.20.
Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail,
three (3) Business Days after such communication is deposited in the mail with
first class postage prepaid, addressed as aforesaid, or (iii) if given by any
other means, when delivered (or, in the case of electronic transmission,
received) at the address specified in this Section; provided that, subject to
Section 2.14, notices to the Agent under Article II shall not be effective until
received.


(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Section 2.16 if such Lender has notified the Agent that it is
incapable of receiving notices under such Section by electronic communication.
The Agent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.


(c)Change of Address. The Borrower, the Agent and/or any Lender may each change
the address for service of notice upon it by a notice in writing to the other
parties hereto. In addition, each Lender agrees to notify the Agent from time to
time to ensure that the Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such

- 70-

--------------------------------------------------------------------------------



Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and Applicable Law, including United States Federal and
state securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.


(d)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Agent’s transmission
of Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet, except to the
extent such losses, claims, damages, liabilities or expenses are determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnified Person.


ARTICLE X.


THE AGENT


Section 10.1.     Appointment and Authority. Each of the Lenders hereby
irrevocably
appoints Bank of America to act on its behalf as the Agent hereunder and under
the other Loan Documents and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent and the Lenders, and neither the Borrower nor any Subsidiary thereof
shall have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.


Section 10.2.    Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent

- 71-

--------------------------------------------------------------------------------



hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, the Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Agent hereunder and without any duty to account therefor to
the Lenders.


Section 10.3.    Exculpatory Provisions.


(a)The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Agent:


(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;


(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or Applicable Law,
including for the avoidance of doubt, any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and


(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.


(b)The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Section 9.1 or Section 8.2) or (ii) in the absence of its own gross negligence,
bad faith or willful misconduct as determined by a court of competent
jurisdiction by a final and nonappealable judgment. The Agent shall be deemed
not to have knowledge of any Default or Event of Default unless and until notice
describing such Default or Event of Default is given to the Agent in writing by
the Borrower or a Lender.


(c)The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance

- 72-

--------------------------------------------------------------------------------



of any of the covenants, agreements or other terms or conditions set forth
herein or therein or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.


(d)The Agent shall not be responsible or have any liability for, or have any
duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions. Without limiting the
generality of the foregoing, the Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution.


Section 10.4.    Reliance by the Agent. The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) reasonably believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Agent also may rely
upon any statement made to it orally or by telephone and reasonably believed by
it to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of the Loan on the Closing Date, that by its terms must be fulfilled to
the satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless the Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


Section 10.5.    Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facility provided for herein as well as activities as Agent. The Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Agent acted with gross negligence, bad faith or
willful misconduct in the selection of such sub-agents.


Section 10.6.    Resignation of Agent.


(a)The Agent may at any time give notice of its resignation to the Lenders and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower (and so long as
no Event of Default shall have occurred

- 73-

--------------------------------------------------------------------------------



and be continuing, subject to the approval of the Borrower, such approval not to
be unreasonably withheld or delayed, to appoint a successor from among the
Lenders, which shall be a bank with an office in the United States having
capital and retained earnings of at least $100,000,000, or an Affiliate of any
such bank with an office in the United States. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Agent may (but shall not
be obligated to), on behalf of the Lenders, appoint a successor Agent meeting
the qualifications set forth above; provided that if the Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this paragraph (with the approval of the Borrower to the
extent required above). Whether or not a successor has been appointed, such
resignation of the retiring Agent shall become effective in accordance with such
notice on the Resignation Effective Date.


(b)If the Person serving as Agent is a Defaulting Lender pursuant to clause (d)
of the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as Agent and, in consultation with (and, if so required pursuant to the
terms of clause (a) above in connection with the appointment of a successor
Agent, with the approval (not to be unreasonably withheld or delayed) of) the
Borrower, appoint a successor meeting the qualifications set forth therefor in
clause (a) immediately above. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.


(c)With effect from the Resignation Effective Date or the Removal Effective
Date, as applicable, (1) the retiring Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) except for
any indemnity payments or other amounts then owed to the retiring or removed
Agent, all payments, communications and determinations provided to be made by,
to or through the Agent shall instead be made by or to each Lender directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this paragraph (with the approval of the Borrower to the extent
required above). Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Agent (other
than as provided in Section 3.5(i) and other than any rights to indemnity
payments owed to the retiring or removed Agent), and the retiring or removed
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor Agent
shall not exceed those payable to its predecessor pursuant to the Agency Fee
Letter unless otherwise agreed between the Borrower and such successor. After
the retiring or removed Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.7 shall
continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and

- 74-

--------------------------------------------------------------------------------



their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Agent was acting as Agent.
In the event that there is a successor to the Agent by merger, or the Agent
assigns its duties and obligations to an Affiliate pursuant to this Section
10.6, then the term “prime rate” as used in this Agreement shall mean the prime
rate, base rate or other analogous rate of the new Agent.


Section 10.7.     Non-Reliance on Agent and Other Lenders.     Each    Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.


Section 10.8.     No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Arranger, the Syndication Agent or the
Documentation Agent listed on the cover page or signature pages hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the Agent or a
Lender hereunder.


Section 10.9.     Agent Fees. The Borrower agrees to pay to the Agent (or the
Arranger, as applicable), the fees agreed to by the Borrower pursuant to the
Agency Fee Letter.


Section 10.10.Reimbursement and Indemnification. The Lenders severally agree to
reimburse and indemnify the Agent, the Arranger, the Syndication Agent and the
Documentation Agent ratably in proportion to the Lenders’ Pro Rata Shares
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) for any amounts not reimbursed by the Borrower (a) for which
the Agent (any sub-agent), the Arranger, any Syndication Agent or any
Documentation Agent is entitled to reimbursement by the Borrower under the Loan
Documents (including, without limitation, pursuant to Section 9.7(a) or Section
9.7(b)), (b) for any other expenses incurred by the Agent (any sub-agent), the
Arranger, any Syndication Agent or any Documentation Agent on behalf of the
Lenders, in connection with the preparation, execution, delivery, administration
and enforcement of the Loan Documents and (c) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Agent (any sub-agent), the Arranger, any
Syndication Agent or any Documentation Agent in any way relating to or arising
out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby (including for any such
amounts incurred by or asserted against the Agent (any sub-agent), the Arranger,
any Syndication Agent or any Documentation Agent in connection with any dispute
between the Agent (any sub-agent), the Arranger, any Syndication Agent, any
Documentation Agent and any Lender or between two or more of the Lenders), or
the enforcement of any of the terms of the Loan Documents or of any such other
documents (collectively, the “Indemnified Costs”); provided that (i) no Lender
shall be liable

- 75-

--------------------------------------------------------------------------------



for any portion of the Indemnified Costs that are found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of the party seeking
indemnification and (ii) any indemnification required pursuant to Section 3.4
shall, notwithstanding the provisions of this Section 10.9, be paid by the
relevant Lender in accordance with the provisions thereof. The failure of any
Lender to reimburse the Agent (any sub-agent), the Arranger, any Syndication
Agent, or any Documentation Agent, as the case may be, promptly upon demand for
its Pro Rata Share of any amount required to be paid by the Lenders as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse the Agent (any sub-agent), the Arranger, any Syndication Agent or any
Documentation Agent, as the case may be, for its Pro Rata Share of such amount,
but no Lender shall be responsible for the failure of any other Lender to
reimburse such Agent (any sub-agent), the Arranger, any Syndication Agent or
Documentation Agent, as the case may be, for such other Lender’s Pro Rata Share
of such amount. The obligations of the Lenders under this Section 10.9 shall
survive payment of the Obligations and termination of this Agreement.


ARTICLE XI.


SETOFF; RATABLE PAYMENTS


Section 11.1.     Setoff. In addition to, and without limitation of, any rights
of the Lenders under Applicable Law, from and after the date that the
Obligations have been accelerated pursuant to Section 8.2(a) or Section 8.2(b)
(and for so long as such acceleration has not been rescinded by the Required
Lenders), each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set-off and apply any and all deposits (including all account balances,
whether general or special, time or demand, provisional or final and whether or
not collected or available) at any time held, and any other Indebtedness or
obligations (in whatever currency) at any time held or owing, by such Lender or
any such Affiliate, to or for the credit or account of the Borrower against any
and all of the Obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or its Affiliates,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender exercises any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Agent for further
application in accordance with the provisions of Section 2.24 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have. Each Lender
agrees to notify the Borrower and the Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.



- 76-

--------------------------------------------------------------------------------



Section 11.2.    Ratable Payments. If any Lender, whether by setoff or
otherwise, has payment made to it upon its Outstanding Credit Exposure (other
than (i) payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5, or (ii)
payments received by any Non-Extending Lender pursuant to Section 2.21) in a
greater proportion than that received by any other Lender, such Lender agrees,
promptly upon demand, to purchase a portion of the Aggregate Outstanding Credit
Exposure held by the other Lenders so that after such purchase each Lender will
hold its Pro Rata Share of the Aggregate Outstanding Credit Exposure. If any
Lender, whether in connection with setoff or amounts which might be subject to
setoff or otherwise, receives collateral or other protection for its Obligations
or such amounts which may be subject to setoff, such Lender agrees, promptly
upon demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their respective Pro Rata
Shares of the Aggregate Outstanding Credit Exposure. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.


ARTICLE XII.


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


Section 12.1.     Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower, the
Agent and the Lenders and their respective successors and assigns permitted
hereby, except that (a) the Borrower shall not have the right to assign its
rights or obligations under the Loan Documents without the prior written consent
of the Agent and each Lender, (b) any assignment by any Lender must be made in
compliance with Section 12.3, and (c) any transfer by participation must be made
in compliance with Section 12.2. Any attempted assignment or transfer by any
party not made in compliance with this Section 12.1 shall be null and void,
except as set forth in the last sentence of the first paragraph of Section
12.3(e)(iii), and unless such attempted assignment or transfer is treated as a
participation in accordance with Section 12.3(c). The parties to this Agreement
acknowledge that clause (b) of this Section 12.1 relates only to absolute
assignments and this Section 12.1 does not prohibit assignments creating
security interests, pledges or assignments by any Lender of all or any portion
of its rights under this Agreement and any Note, including to a Federal Reserve
Bank or any central bank having jurisdiction over such Lender; provided that no
such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3. The Agent may treat
each Lender which made any Credit Extension or which holds any Note as the owner
thereof for all purposes hereof unless and until such Lender complies with
Section 12.3; provided that the Agent may in its discretion (but shall not be
required to) follow instructions from the Lender which made its Credit Extension
hereunder or which holds any Note to direct payments relating to such Credit
Extension or Note to another Person. Any assignee of the rights to any Credit
Extension or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Lender, who at the time of making such request or giving such
authority or consent is the owner of the rights to the Credit Extension (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Credit
Extension.



- 77-

--------------------------------------------------------------------------------



Section 12.2.    Participations.


(a)Permitted Participants; Effect. Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Agent, sell participations to any
Person (other than a natural Person, the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or, unless an Event of Default has occurred and is
continuing, (x) any Person that is not an Approved Financial Institution, or (y)
to any Person that was a Disqualified Institution as of the date on which the
Lender granting the participation entered into a binding agreement to grant a
participation of all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
participation)) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement and the other Loan Documents, if any, shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
remain the owner of its Outstanding Credit Exposure and the holder of any Note
issued to it in evidence thereof for all purposes under the Loan Documents and
all amounts payable by the Borrower under this Agreement shall be determined as
if such Lender had not sold such participating interest and (iv) the Borrower,
the Agent and Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.10 with respect to any payments made by such Lender
to its Participant(s).


(b)Voting Rights. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve, without the consent of any
Participant, any amendment, modification or waiver of any provision of this
Agreement other than any amendment, modification or waiver with respect to the
Credit Extension or Commitment in which such Participant has an interest which
would require consent of all of the Lenders or all of the affected Lenders
pursuant to the terms of Section 9.1.


(c)Benefit of Certain Provisions. The Borrower further agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4 and 3.5
(subject to the requirements and limitations therein, including the requirements
under Section 3.5(g) (it being understood that the documentation required under
Section 3.5(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.3; provided that such Participant (i) agrees to be
subject to the provisions of Sections 2.19, 3.7 and 9.19 as if it were an
assignee under Section 12.3; and (ii) shall not be entitled to receive any
greater payment under Section 3.1 or 3.5, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use commercially reasonable efforts to require such

- 78-

--------------------------------------------------------------------------------



Participant comply with the provisions of Sections 2.19, 3.7 and 9.19 as if it
were a Lender and to cooperate with the Borrower in enforcing such provisions
against such Participant. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 11.1 as though it were a Lender;
provided that such Participant agrees to be subject to Section 11.2 as though it
were a Lender.


(d)Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, or its other Obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, or other Obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.


Section 12.3.     Assignments.


(a)Permitted Assignments. Any Lender may at any time assign to one or more
Eligible Assignees (such an assignee, a “Purchaser”) all or any part of its
rights and obligations under the Loan Documents. The parties to each assignment
shall execute and deliver to the Agent an Assignment and Assumption Agreement.
Each such assignment with respect to an Eligible Assignee which is not a Lender
or an Affiliate of a Lender or an Approved Fund shall either be in an amount
equal to the entire applicable Commitment and Outstanding Credit Exposure of the
assigning Lender or (unless each of the Borrower and the Agent otherwise
consents) be in an aggregate amount not less than $5,000,000. The amount of the
assignment shall be based on the Commitment or Outstanding Credit Exposure (if
the Commitment has been funded, terminated and satisfied) subject to the
assignment, determined as of the date of such assignment or as of the “Trade
Date,” if the “Trade Date” is specified in the assignment. Each partial
assignment made by a Lender shall be made as an assignment of a proportionate
part of all of such Lender’s rights and obligations under this Agreement with
respect to the Loans and Commitments assigned.


(b)Consents. The consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required prior to an assignment becoming
effective; provided that the consent of the Agent shall not be required for any
assignment to a Person that is a Lender, an Affiliate of such Lender or an
Approved Fund with respect to such Lender. The consent of the Borrower shall be
required prior to an assignment becoming effective unless (i) such assignment is
to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) an Event of
Default has occurred and is continuing; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Agent within fifteen (15) days after having received
notice thereof.

- 79-

--------------------------------------------------------------------------------





(c)Effect; Effective Date. Subject to acceptance and recording of the assignment
by the Agent pursuant to Section 12.3(d), upon (i) delivery to the Agent of an
Assignment and Assumption Agreement pursuant to Section 12.3(a), together with
any consents required by Section 12.3(b), (ii) payment by the parties to the
Assignment and Assumption Agreement (other than the Borrower) of a $3,500 fee to
the Agent for processing such assignment (unless such fee is waived by the
Agent) and (iii) delivery to the Borrower and the Agent of the documents
required by Section 3.5, such Assignment and Assumption Agreement shall become
effective on the effective date specified in such Assignment and Assumption
Agreement. The Assignment and Assumption Agreement shall contain a
representation and warranty by the Purchaser to the effect that none of the
funds, money, assets or other consideration used to make the purchase and
assumption of the Commitment and Outstanding Credit Exposure under the
applicable assignment agreement constitutes “plan assets” as defined under ERISA
and that the rights, benefits and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights, benefits and obligations of a Lender
under the Loan Documents, to the same extent as if it were an original party
thereto, and the transferor Lender shall be released with respect to the
Commitment and Outstanding Credit Exposure assigned to such Purchaser without
any further consent or action by the Borrower, the Lenders or the Agent. In the
case of an assignment covering all of the assigning Lender’s rights, benefits
and obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the Loan Documents with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided that no assignment by a Defaulting Lender will constitute
or effect a waiver or release of any claim of any party arising from such Lender
being a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.2.
Upon the consummation of any assignment to a Purchaser pursuant to this Section
12.3(c), the transferor Lender, the Agent and the Borrower shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that, upon cancellation and surrender to the
Borrower of the Notes (if any) held by the transferor Lender, new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender, if
applicable, and new Notes or, as appropriate, replacement Notes, are issued to
such Purchaser, in each case in principal amounts reflecting their respective
Commitments (or if the Aggregate Commitment has been terminated, their
respective Outstanding Credit Exposure), as adjusted pursuant to such
assignment.


(d)Register. The Agent, acting solely for this purpose as a non-fiduciary agent
of the Borrower and solely for tax purposes (and the Borrower hereby designates
the Agent to act in such capacity), shall maintain at one of its offices in the
United States a copy of each Assignment and Assumption Agreement delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.



- 80-

--------------------------------------------------------------------------------



(e)No Assignment to Certain Persons. No such assignment shall be made to (i) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (ii) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (ii) or (iii) without limiting the consent rights of the Borrower
set forth in clause (a) above, unless an Event of Default has occurred and is
continuing (x) any Person that is not an Approved Financial Institution, or (y)
to any Person that was a Disqualified Institution as of the date (the “Trade
Date”) on which the assigning Lender entered into a binding agreement to sell
and assign all or a portion of its rights and obligations under this Agreement
to such Person (unless the Borrower has consented to such assignment in writing
in its sole and absolute discretion, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment or
participation); provided, that, for the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Institution after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), (x) such assignee shall not retroactively be disqualified from
becoming a Lender, and (y) the execution by the Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution. Any assignment
in violation of Section 12.3(e)(iii)(y) shall not be void to the extent (i) the
consent or deemed consent of the Borrower was obtained to such assignment in
accordance with Section 12.3(b), or (ii) any Event of Default existed on the
applicable Trade Date.


If any assignment is made to any Disqualified Institution without the Borrower’s
prior written consent in violation of Section 12.3(e)(iii) above, the Borrower
may, at its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Agent, (A) purchase or prepay such Loan by paying the lesser
of (x) the principal amount thereof and, (y) the amount that such Disqualified
Institution paid to acquire such Loan, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder and/or (C) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 12.3), all of its interest, rights and obligations under this Agreement
to one or more Eligible Assignees at the lesser of (x) the principal amount
thereof and, and (y) the amount that such Disqualified Institution paid to
acquire such interests, rights and obligations of such Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.


Notwithstanding anything to the contrary contained in this Agreement, any
Disqualified Institution that was a Disqualified Institution on the applicable
Trade Date (A) will not (x) have the right to receive information, reports or
other materials provided to Lenders by the Borrower, the Agent or any other
Lender, (y) attend or participate in meetings attended by the Lenders and the
Agent, or (z) access any electronic site established for the Lenders or
confidential communications from counsel to or financial advisors of the Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Agent or any Lender to undertake any action (or refrain from taking any
action) under this Agreement or any other Loan Document, each Disqualified
Institution that was a Disqualified Institution on the applicable Trade Date
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (a “Debtor Relief Plan”), each Disqualified Institution party
hereto that was a Disqualified Institution on the applicable Trade Date hereby
agrees (1) not to vote on such Debtor Relief Plan, (2) if such Disqualified
Institution does vote on such Debtor Relief Plan notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws), and such vote shall not
be counted in determining

- 81-

--------------------------------------------------------------------------------



whether the applicable class has accepted or rejected such Debtor Relief Plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).


(f)No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.


(g)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment make such additional payments to the
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable Pro Rata
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent and each Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder becomes effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Section 12.4.     Dissemination of Information. The Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by Section
9.12.


Section 12.5.     Tax Certifications. If any interest in any Loan Document is
transferred to any Transferee which is not incorporated under the laws of the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5.


Section 12.6.    No Liability of General Partner. It is hereby understood and
agreed that the General Partner shall have no personal liability, as general
partner or otherwise, for the payment of any amount owing or to be owing
hereunder or under the other Loan Documents. The Agent and the Lenders agree for
themselves and their respective successors and assigns that no claim arising
against the Borrower under any Loan Document with respect to the Obligations
shall be asserted against the General Partner (in its individual capacity).


ARTICLE XIII.


CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL



- 82-

--------------------------------------------------------------------------------



Section 13.1.     CHOICE OF LAW. UNLESS OTHERWISE EXPRESSLY SET FORTH THEREIN,
SUBJECT TO SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.


Section 13.2.     CONSENT TO JURISDICTION. THE BORROWER, THE AGENT AND EACH
LENDER HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS AND THE BORROWER, THE AGENT AND EACH LENDER HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE
BORROWER AGAINST THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.


Section 13.3.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

- 83-

--------------------------------------------------------------------------------





[Signature Pages Follow]







- 84-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.
BORROWER:
 
ENABLE MIDSTREAM PARTNERS, LP
 
 
 
 
 
 
By:
Enable GP, LLC, its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John P. Laws
 
 
 
 
Name: John P. Laws
 
 
 
Title: Vice President & Treasurer
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
P.O. Box 24300 M/C LS 520
 
 
Oklahoma City, Oklahoma 73124-0300




Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------





AGENT AND THE LENDERS:
 
BANK OF AMERICA, N.A., as Agent and as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kenneth P. Phelan
 
 
 
Name: Kenneth P. Phelan
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
Address: 900 W. Trade St.
 
 
Mail Code: NC1-026-06-03
 
 
Charlotte, NC 28255
 
 
 
 
 
Attention:
Maria A. McClain
 
 
Phone:
980-388-1935
 
 
Facsimile:
704-409-0913


Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------



 
 
MIZUHO BANK, LTD., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Leon Mo
 
 
 
 
Name: Leon Mo
 
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
 
Address: 1251 Avenue of the Americas
 
 
               New York, NY 10020
 
 
 
 
 
Attention:
Lu Wang
 
 
Phone:
212-282-4377
 
 
Facsimile:
212-282-4488




Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------



 
 
WELLS FARGO BANK, NATIONAL ASSOCIATON, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael A. Tribolet
 
 
 
Name: Michael A. Tribolet
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
Address: 1000 Louisiana St., 9th Floor
 
 
               Houston, TX 77002
 
 
 
 
 
Attention:
Michael A. Tribolet
 
 
Phone:
713-319-1326
 
 
Facsimile:
713-319-1053


Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------





COMMITMENT SCHEDULE
LENDER
COMMITMENT
Bank of America, N.A.
$250,000,000.00
Wells Fargo Bank, National Association
$100,000,000.00
Mizuho Bank, Ltd.
$100,000,000.00
 
 
AGGREGATE COMMITMENT
$450,000,000.00




Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------



PRICING SCHEDULE


Ratings-Based Pricing Grid:


 
Level
I
Status
Level
II
Status
Level
III
Status
Level
IV
Status
Level
V
Status
Level
VI
Status
Applicable Margin for Eurodollar Advances
0.875%
1.000%
1.125%
1.375%
1.500%
1.625%
Applicable Margin for Base Rate Advances
0.000%
0.000%
0.125%
0.375%
0.500%
0.625%



“Designated Rating” means, with respect to S&P, Moody’s and Fitch (collectively,
the “Rating Agencies” and each a “Rating Agency”), (i) the rating assigned by
such Rating Agency to the Loans at any time such a rating is in effect, (ii) if
and only if such Rating Agency does not have in effect a rating described in the
preceding clause (i), the Borrower’s long-term senior unsecured non-credit
enhanced debt rating, or (iii) if and only if such Rating Agency does not have
in effect a rating described in the preceding clauses (i) or (ii), the
Borrower’s “company” or “corporate credit” rating (or its equivalent) assigned
by such Rating Agency.


“Fitch Rating” means, at any time, the Designated Rating issued by Fitch and
then in effect.


“Level I Status” exists at any date if, on such date, the Borrower has the
following Designated Ratings: a Moody’s Rating of A3 or better, a Fitch Rating
of A- or better and an S&P Rating of A- or better, subject to the last paragraph
of this Pricing Schedule.


“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower has the following Designated
Ratings: a Moody’s Rating of Baa1 or better, a Fitch Rating of BBB+ or better
and an S&P Rating of BBB+ or better, subject to the last paragraph of this
Pricing Schedule.


“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower has the
following Designated Ratings: a Moody’s Rating of Baa2 or better, a Fitch Rating
of BBB or better and an S&P Rating of BBB or better, subject to the last
paragraph of this Pricing Schedule.


“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status. Level II Status or Level III Status and (ii) the
Borrower has the following Designated Ratings: a Moody’s Rating of Baa3 or
better, a Fitch Rating of BBB- or better and an S&P Rating of BBB- or better,
subject to the last paragraph of this Pricing Schedule.


“Level V Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Borrower has the



--------------------------------------------------------------------------------



following Designated Ratings: a Moody’s Rating of Ba1 or better, a Fitch Rating
of BB+ or better and an S&P Rating of BB+ or better, subject to the last
paragraph of this Pricing Schedule.


“Level VI Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status, Level IV Status or Level V Status.


“Moody’s Rating” means, at any time, the Designated Rating issued by Moody’s and
then in effect.


“S&P Rating” means, at any time, the Designated Rating issued by S&P, and then
in effect.


“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.


The Applicable Margin shall be determined in accordance with the foregoing table
based on the Borrower’s Status as determined from its then-current Moody’s
Rating, Fitch Rating and S&P Rating. The credit rating in effect on any date for
the purposes of this Pricing Schedule is that in effect at the close of business
on such date. The Borrower shall at all times maintain a Designated Rating from
at least one of Moody’s, Fitch and S&P. If at any time the Borrower does not
have a Designated Rating from any of Moody’s, Fitch or S&P, Level VI Status
shall exist.


Notwithstanding the foregoing, (i) if the Designated Ratings are split and all
three ratings fall in different levels, the Applicable Margin shall be based
upon the level indicated by the middle rating; (ii) if the Designated Ratings
are split and two of the ratings fall in the same level (the “Majority Level”)
and the third rating is in a different level, the Applicable Margin shall be
based upon the Majority Level; (iii) if only two of the three Rating Agencies
issue a Designated Rating, the higher of such ratings shall apply, provided that
if the higher rating is two or more levels above the lower rating, the rating
next below the higher of the two shall apply; (iv) if only one of the three
Rating Agencies issues a Designated Rating, such rating shall apply; and (v) if
the Designated Rating established by S&P, Moody’s or Fitch shall be changed
(other than as a result of a change in the rating system of S&P, Moody’s or
Fitch), such change shall be effective as of the date on which it is first
announced by the applicable Rating Agency. If the rating system of S&P, Moody’s
or Fitch shall change, or if any of S&P, Moody’s or Fitch shall cease to be in
the business of rating corporate debt obligations, the Borrower and the Agent
shall negotiate in good faith if necessary to amend this provision to reflect
such changed rating system or the unavailability of Designated Ratings from such
Rating Agencies and, pending the effectiveness of any such amendment, the
Applicable Margin shall be determined by reference to the Designated Rating of
such Rating Agency most recently in effect prior to such change or cessation.





--------------------------------------------------------------------------------







Schedule 5.7
To
Term Loan Agreement


Material Adverse Change


None.





--------------------------------------------------------------------------------



Schedule 5.9
To
Term Loan Agreement


Litigation




None.





--------------------------------------------------------------------------------



Schedule 5.10
To
Term Loan Agreement


Subsidiaries of Enable Midstream Partners, LP






Name of
Subsidiary
Material
Subsidiary?
(Yes/No)
Excluded
Subsidiary
(Yes/No)
Jurisdiction
of
Organization
Name of Direct
Parent(s)
Percentage of
Capital Stock
Owned By Direct Parent(s)
Enable Gas Transmission, LLC
Yes
No
Delaware
Enable Midstream Partners, LP
100%
Enable Oklahoma Intrastate Transmission, LLC
Yes
No
Delaware
Enable Midstream Partners, LP
100%
Enable Gathering & Processing, LLC (“EGP, LLC”)
Yes
No
Oklahoma
Enable Oklahoma Intrastate Transmission, LLC
100%
Enable Gas Gathering, LLC
Yes
No
Oklahoma
EGP, LLC
100%
Enable Products, LLC
Yes
No
Oklahoma
EGP, LLC
100%
Enable Mississippi River Transmission, LLC
No
No
Delaware
Enable Midstream Partners, LP
100%
Enable Pine
Holdings
LLC (f/k/a
Enable
Intrastate
Holdings, I,
LLC)
No
No
Delaware
Enable Midstream Partners, LP
100%




--------------------------------------------------------------------------------



Name of
Subsidiary
Material
Subsidiary?
(Yes/No)
Excluded
Subsidiary
(Yes/No)
Jurisdiction
of
Organization
Name of Direct
Parent(s)
Percentage of
Capital Stock
Owned By Direct Parent(s)
Pine Pipeline Acquisition Company, LLC
No
No
Delaware
Enable Intrastate Holdings I, LLC




Trans Louisiana Gas Pipeline, Inc.
81.4% Enable Intrastate Holdings I, LLC


18.6% by Trans Louisiana Gas Pipeline, Inc.
Enable Illinois Intrastate Transmission, LLC
No
No
Delaware
Enable Midstream Partners, LLP
100%
Enable Bakken Crude Services, LLC
No
No
Delaware
Enable Midstream Partners, LLP
100%
Enable East Texas Gas Processing, LLC
No
No
Delaware
Enable Midstream Partners, LLP
100%
Enable Waskom Holdings, LLC
No
No
Delaware
Enable East Texas Gas Processing, LLC
100%
Waskom Gas Processing Company
No
No
Texas
Enable Waskom Holdings, LLC




Enable East Texas Gas Processing LLC
50% by Enable Waskom Holdings, LLC


50% by Enable East Texas Gas Processing, LLC
Waskom Products Pipeline LLC
No
No
Texas
Waskom Gas Processing Company
100%
Waskom Midstream LLC
No
No
Texas
Waskom Gas Processing Company
100%
Waskom Transmission LLC
No
No
Texas
Waskom Midstream LLC
100%
Enable Texas Liquids Pipeline, LLC
No
No
Delaware
Enable Midstream Partners, LP
100%




--------------------------------------------------------------------------------



Name of
Subsidiary
Material
Subsidiary?
(Yes/No)
Excluded
Subsidiary
(Yes/No)
Jurisdiction
of
Organization
Name of Direct
Parent(s)
Percentage of
Capital Stock
Owned By Direct Parent(s)
Enable McLeod, LLC
No
No
Delaware
Enable Midstream Partners, LP
100%
Enable Prism Holdings, LLC
No
No
Delaware
Enable Midstream Partners, LP
100%
Enable Woodlawn, LLC
No
No
Delaware
Enable Midstream Partners, LP
100%
Enable Energy Resources, LLC
No
No
Oklahoma
Enable Oklahoma Intrastate Transmission, LLC
100%
Enable Atoka, LLC
No
No
Oklahoma
EGP, LLC
100%
Atoka Midstream LLC
No
No
Delaware
Enable Atoka, LLC
50% by Enable Atoka, LLC
Caliber Gathering, LLC
No
No
Delaware
Enable Midstream Partners, LP
100% as of November 1, 2013
Enable Midstream Services, LLC
No
No
Delaware
Enable Midstream Partners, LP
100%
Enable TCT, LLC (f/k/a Palmera Pipeline, LLC)
No
No
Delaware
Enable Midstream Partners, LP
100%
CrossPoint Pipeline, LLC
No
No
Delaware
Enable Gas Transmission, LLC
50%
Redbud Pipeline, LLC
No
No
Delaware
Enable Pipeline Holdings, LLC
100%






--------------------------------------------------------------------------------



Schedule 7.3
To
Term Loan Agreement




Existing Indebtedness






 


Issuer
Description of Indebtedness
Outstanding
Principal Amount
(as of the Closing Date)
1.
Enable Oklahoma Interstate Transmission, LLC
6.25% Senior Notes due 2020 issued pursuant to the Issuing and Paying Agency
Agreement dated as of November 15, 2009 between Issuer (f/k/a Enogex LLC) and
UMB Bank, N.A.
$250,000,000






--------------------------------------------------------------------------------



Schedule 7.4
To
Term Loan Agreement




Existing Liens


None.





--------------------------------------------------------------------------------



Schedule 7.5
To
Term Loan Agreement




Affiliate Transactions




Transactions contemplated by the following agreements:




1.
Master Formation Agreement dated as of May 1, 2013 (as amended, the “Master
Formation Agreement”) by and among CenterPoint Energy, OGE, Bronco Midstream
Holdings, LLC and Bronco Midstream Holdings II, LLC.



2.
Employee Transition Agreement dated as of May 1, 2013 among CenterPoint Energy,
OGE and the Borrower, as amended.



3.
Services Agreement dated as of May 1, 2013 between CenterPoint Energy and the
Borrower, as amended.



4.
Services Agreement dated as of May 1, 2013 between OGE and the Borrower, as
amended.



5.
Omnibus Agreement dated as of May 1, 2013 among CenterPoint Energy, OGE, Enogex
Holdings, LLC, and the Borrower, as amended.



6.
CenterPoint Energy Field Services, LP Tax Sharing Agreement dated as of May 1,
2013 among CenterPoint Energy, OGE, the General Partner, and the Borrower, as
amended.



7.
OGE Transitional Seconding Agreement dated as of May 1, 2013 between OGE and the
Borrower, as amended.



8.
CNP Transitional Seconding Agreement dated as of May 1, 2013 between CenterPoint
Energy and the Borrower, as amended.



9.
The Personal Data Transfer Agreement dated as of May 1, 2014 between CenterPoint
Energy and the Borrower, as amended.



10.
The Personal Data Transfer Agreement dated as of May 1, 2014 between OGE and the
Borrower, as amended.



11.
Agreements (and any extensions or renewals thereof) covering shared fee
property, easements, rights-of-way, ingress or egress between OGE or its
affiliates, or CenterPoint Energy or its affiliates, on the one hand, and the
Borrower or its Subsidiaries on the other hand, to the extent the transactions
contemplated thereby, individually and in the aggregate, are not of material
economic significance to the Borrower or its Subsidiaries.






--------------------------------------------------------------------------------



12.
Agreements in effect on the date hereof (and any amendments, modifications,
extensions or renewals thereof that are reasonably consistent with the current
terms of such agreements) between OGE or its affiliates, or CenterPoint Energy
or its affiliates, on the one hand, and the Borrower or its Subsidiaries on the
other hand, to the extent the transactions contemplated thereby, individually
and in the aggregate, are not of material economic significance to the Borrower
or its Subsidiaries.



13.
2.10% intercompany notes maturing July 31, 2017 payable by Borrower to
CenterPoint Energy or an affiliate thereof having an aggregate outstanding
principal balance as of the Closing Date of $273 million.



14.
2.45% intercompany note maturing May 30, 2017 payable by Borrower to CenterPoint
Energy or an affiliate thereof having an aggregate outstanding principal balance
as of the Closing Date of $90 million.



15.
The agreement of the Borrower to pay OGE for the services of Peter B. Delaney as
interim President and Chief Executive Officer of the General Partner as
disclosed by the Borrower in the Current Report on Form 8-K dated June 1, 2015.










--------------------------------------------------------------------------------



EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the credit facility identified below
(including any letters of credit, guarantees, and swing line loans included in
such facility), and (ii) to the extent permitted to be assigned under Applicable
Law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii)
above being referred to herein collectively as the “Assigned Interest”). Each
such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
1.
Assignor:
 
 
 
 
 
 
Assignor [is] [is not]1 a Defaulting Lender
 
 
 
2.
Assignee:
 
 
 
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]]2
 
 
 
3.
Borrower:
Enable Midstream Partners, LP, a
 
 
Delaware limited partnership

 
 
 

1Select as applicable.
2Select as applicable.

Exhibit A to Term Loan Agreement (Enable Midstream Partners, LP - 2015)
Form of Assignment and Assumption Agreement



--------------------------------------------------------------------------------



4.
Agent:
Bank of America, N.A., as the agent under the Credit Agreement.
 
 
 
5.
Credit Agreement:
The Term Loan Agreement dated as of July 31, 2015 by and among
the Borrower, the Lenders from time to time party thereto and the
Agent and the other agents party thereto, as amended, restated,
supplemented or otherwise modified from time to time


 
 
 
6.
Assigned Interest:
 





 
Aggregate Amount of Commitment/ Loans for all Lenders*
Amount of Commitment/ Loans Assigned*
Percentage Assigned of Commitment/Loans3
 
$
$
_______%
 
 
 
 
7.
Trade Date4:
 
 
 
 
 
 



Effective Date: ____________, 20__ [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.
















 
 
 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
4 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

Exhibit A to Term Loan Agreement (Enable Midstream Partners, LP - 2015)
Form of Assignment and Assumption Agreement



--------------------------------------------------------------------------------



The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]
 
 
 
By:                                                          
 
 
Name:
Title:


 
ASSIGNEE
[NAME OF ASSIGNEE]




By:                                                          
 
 
Name:
Title:


 

[Consented to and]5 Accepted by:


BANK OF AMERICA, N.A., as Agent




By:                    
Name:
Title:


[Consented to:
ENABLE MIDSTREAM PARTNERS, LP


By: ENABLE GP, LLC, its general partner




By:                    
Name:
Title:]6 










 
 
 

5To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.


6To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

Exhibit A to Term Loan Agreement (Enable Midstream Partners, LP - 2015)
Form of Assignment and Assumption Agreement



--------------------------------------------------------------------------------



ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.Representations and Warranties.


1.1Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents, (iii) the financial condition of the Borrower,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document, or (iv) the performance or observance by the Borrower, any
of its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it is an Eligible
Assignee (subject to such consents, if any, as may be required under Section
12.3(b) of the Credit Agreement), (iii) it (x) [is][is not] an Approved
Financial Institution and (y) [is][is not] a Disqualified Institution, (iv) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (v) none of the funds,
monies, assets or other consideration being used to make the purchase and
assumption hereunder are “plan assets” as defined under ERISA and that its
rights, benefits and interest in and under the Loan Documents will not be “plan
assets” under ERISA, (vi) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type, (vii) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Sections 6.1(a) and 6.1(b) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (viii) it has, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (ix) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Agent, the Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.Payments.



Exhibit A to Term Loan Agreement (Enable Midstream Partners, LP - 2015)
Form of Assignment and Assumption Agreement



--------------------------------------------------------------------------------



From and after the Effective Date, the Agent shall make all payments in respect
of the Assigned Interest (including payments of principal, interest, fees and
other amounts) to the [Assignor]7 for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.


3.General Provisions.


This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or other
electronic method of transmission shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.


[remainder of page intentionally left blank]
























































 
 
 



7 If assignment is being made pursuant to Section 2.19 of the Credit Agreement
and Borrower has made the payments required by such Section, the Assignor’s
portion of payments in respect of the Assigned Interest shall be payable to the
Borrower

Exhibit A to Term Loan Agreement (Enable Midstream Partners, LP - 2015)
Form of Assignment and Assumption Agreement



--------------------------------------------------------------------------------



EXHIBIT B


FORM OF PROMISSORY NOTE


[Date]


Enable Midstream Partners, LP, a Delaware limited partnership (the “Borrower”),
promises to pay to_____________________________________(the “Lender”) on the
Scheduled Maturity Date _________ DOLLARS ($_____ ) or, if less, the aggregate
unpaid principal amount of all Loans made by the Lender to the Borrower pursuant
to Article II of the Credit Agreement (as hereinafter defined), in immediately
available funds at the main office of Bank of America, N.A., as the Agent,
together with accrued but unpaid interest thereon. The Borrower shall pay
interest on the unpaid principal amount hereof at the rates and on the dates set
forth in the Credit Agreement.


The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.


This promissory note (this “Note”) is one of the Notes issued pursuant to, and
is entitled to the benefits of, the Term Loan Agreement dated as of July 31,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the Lenders from time
to time party thereto, including the Lender, and Bank of America, N.A., as
Agent, to which Credit Agreement reference is hereby made for a statement of the
terms and conditions governing this Note, including the terms and conditions
under which this Note may be prepaid or its maturity date accelerated.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Credit Agreement.


Any assignment of this Note, or any rights or interest herein, may only be made
in accordance with the terms and conditions of the Credit Agreement. This Note
is a registered Note and, as provided in the Credit Agreement, the Borrower, the
Agent and the Lenders may treat the person whose name is recorded in the
Register as the owner hereof for all purposes, notwithstanding notice to the
contrary. The entries in the Register shall be conclusive, absent manifest
error.


This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.


 
ENABLE MIDSTREAM PARTNERS, LP
 
 
 
 
 
 
By:
Enable GP, LLC, its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
Title:






Exhibit B to Term Loan Agreement (Enable Midstream Partners, LP - 2015)
Form of Promissory Note



--------------------------------------------------------------------------------



SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF ENABLE MIDSTREAM PARTNERS, LP,
DATED ____________ ____, 20__






Date
Principal Amount of Loan
Maturity of Interest Period
Principal Amount Paid
Unpaid Balance




Exhibit B to Term Loan Agreement (Enable Midstream Partners, LP - 2015)
Form of Promissory Note



--------------------------------------------------------------------------------





EXHIBIT C-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Agreement dated as of July 31, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Enable Midstream Partners, LP, a Delaware
limited partnership (the “Borrower”), the lenders party thereto (the “Lenders”)
and Bank of America, N.A., as agent (the “Agent”).


Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loans (as well as any Note evidencing such Loans) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Agent and the Borrower with a certificate of
its non-
U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


 
[NAME OF LENDER]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 














Exhibit C-1 to Term Loan Agreement (Enable Midstream Partners, LP - 2015)
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------



EXHIBIT C-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Agreement dated as of July 31, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Enable Midstream Partners, LP, a Delaware
limited partnership (the “Borrower”), the lenders party thereto (the “Lenders”)
and Bank of America, N.A., as agent (the “Agent”).


Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




 
[NAME OF PARTICIPANT]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 


















Exhibit C-2 to Term Loan Agreement (Enable Midstream Partners, LP - 2015)
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------



EXHIBIT C-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Term Loan Agreement dated as of July 31, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Enable Midstream Partners, LP, a Delaware
limited partnership (the “Borrower”), the lenders party thereto (the “Lenders”)
and Bank of America, N.A., as agent (the “Agent”).


Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and none (v) of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W- 8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


 
[NAME OF PARTICIPANT]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 


Exhibit C-3 to Term Loan Agreement (Enable Midstream Partners, LP - 2015)
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------



EXHIBIT C-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Term Loan Agreement dated as of July 31, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Enable Midstream Partners, LP, a Delaware
limited partnership (the “Borrower”), the lenders party thereto (the “Lenders”)
and Bank of America, N.A., as agent (the “Agent”).


Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loans
(as well as any Note evidencing such Loans) in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loans (as well as any Note evidencing such Loans),
(iii) with respect to the extension of credit pursuant to the Credit Agreement
or any other Loan Document, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W- 8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


 
[NAME OF PARTICIPANT]
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
Date:
 
 




Exhibit C-4 to Term Loan Agreement (Enable Midstream Partners, LP - 2015)
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------



EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE


To:    The Lenders parties to the
Credit Agreement described below


This Compliance Certificate is furnished pursuant to that certain Term Loan
Agreement dated as of July 31, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among
Enable Midstream Partner, a Delaware limited partnership (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”) and Bank of America,
N.A., as Agent for the Lenders. Unless otherwise defined herein, capitalized
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Credit Agreement.


THE UNDERSIGNED, A FINANCIAL OFFICER, HEREBY CERTIFIES IN [HIS][HER] CAPACITY AS
SUCH THAT:


1.I am the duly elected ___________ of [Enable GP, LLC, a Delaware limited
liability company and the general partner of the Borrower]1;
2.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;


3.The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default at the end of the accounting period covered by the
attached financial statements or as of the date of this Compliance Certificate,
except as set forth below;


4.Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with Section 7.9 of the Credit Agreement;
and


5.[There has been no change in the list of Excluded Subsidiaries
since___________,
_______, the date of the last Compliance Certificate delivered prior to the date
hereof.] [Attached hereto as Schedule II is an update to the list of Excluded
Subsidiaries to reflect changes in such list since____________, ______, the date
of the last Compliance Certificate delivered prior to the date hereof.]2 
Described below are the exceptions, if any, to paragraph 3 listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which the Borrower has taken, is taking, or proposes to take with
respect to each such condition or event:
 
 
 

1 Change to the Borrower, if applicable.


2 Select as applicable.

Exhibit D to Term Loan Agreement (Enable Midstream Partners, LP - 2015)
Form of Compliance Certificate



--------------------------------------------------------------------------------





 
 
 
 
 



The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this ___ day of
__________, 20__.


 

By:
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 








Exhibit D to Term Loan Agreement (Enable Midstream Partners, LP - 2015)
Form of Compliance Certificate



--------------------------------------------------------------------------------



SCHEDULE I TO COMPLIANCE CERTIFICATE


Compliance as of__________, ______with Provisions of Section 7.9 of the Credit
Agreement















































































































Exhibit D to Term Loan Agreement (Enable Midstream Partners, LP - 2015)
Form of Compliance Certificate



--------------------------------------------------------------------------------



SCHEDULE II TO COMPLIANCE CERTIFICATE


Excluded Subsidiaries

















































































































Exhibit D to Term Loan Agreement (Enable Midstream Partners, LP - 2015)
Form of Compliance Certificate



--------------------------------------------------------------------------------



EXHIBIT E


FORM OF CONVERSION/CONTINUATION NOTICE


Date: ____________, 20____


Bank of America, N.A.,
as Agent for the Lenders
Agency Management
900 W. Trade St.
Mail Code: NC1-026-06-03
Charlotte, NC 28255
Attention: Maria A. McClain
Telephone: 980-388-1935
Telecopier: 704-409-0913
Electronic Mail: maria.a.mcclain@baml.com


Ladies and Gentlemen:


Reference is made to the Term Loan Agreement dated as of July 31, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Enable Midstream Partners, LP, a Delaware limited
partnership (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as the Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. Pursuant to Section 2.9 of the Credit Agreement, this
Conversion/Continuation Notice represents the Borrower’s election to, on
____________, 20____1 [insert one or more of the following]:




[Convert $_________in aggregate principal amount of the Eurodollar Advance, with
a current Interest Period ending on __________, 20____, to a Base Rate Advance.]


[Convert $__________in aggregate principal amount of Base Rate Advances to a
Eurodollar Advance, with an Interest Period of __________ month(s)2.]


[Convert $__________in aggregate principal amount of the Eurodollar Advance,
with a current Interest Period ending on __________, 20____, to Eurodollar
Advances, with an Interest Period of __________ month(s).]


[Continue $__________ in aggregate principal amount of the Eurodollar Advance
with a current Interest Period ending on __________ as a Eurodollar Advance,
with an Interest Period of __________ month(s).]
 
 
 

1 Must be a Business Day.
2 Must be a period of one, two, three or six months (or twelve months if
requested by the Borrower and agreed to by each of the Lenders).

Exhibit E to Term Loan Agreement (Enable Midstream Partners, LP - 2015)
Form of Conversion/Continuation Notice



--------------------------------------------------------------------------------



[Signature Page Follows]

Exhibit E to Term Loan Agreement (Enable Midstream Partners, LP - 2015)
Form of Conversion/Continuation Notice



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Conversion/Continuation
Notice as of the date first set forth above.    
 
Very truly yours,
 
 
 
 
 
ENABLE MIDSTREAM PARTNERS, LP
 
 
 
 
 
 
 
By:
 
ENABLE GP, its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 












Exhibit E to Term Loan Agreement (Enable Midstream Partners, LP - 2015)
Form of Conversion/Continuation Notice

